Exhibit 10.1
 
 
 
ASSET PURCHASE AGREEMENT




BY AND AMONG




TEGAL CORPORATION, A DELAWARE CORPORATION,


ALCATEL MICRO MACHINING SYSTEMS,
A FRENCH CORPORATION,


AND


ALCATEL LUCENT,
A FRENCH CORPORATION,


DATED


SEPTEMBER 2, 2008




 
 
 
 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (the “Agreement”), is dated as of
September 2, 2008, by and among Tegal Corporation, a Delaware corporation
(“Buyer”), Alcatel Micro Machining Systems, a French corporation (“AMMS”), and
Alcatel Lucent, a French corporation (“Alcatel” and together with AMMS,
“Sellers”, and each a “Seller”).  Buyer and Sellers are sometimes collectively
referred to herein as the “Parties” and individually as a “Party.”
 
W I T N E S S E T H:
 
WHEREAS, Sellers are conducting, inter alia, activities related to the Business
(as this term is defined herein);
 
WHEREAS, Buyer has conducted a due diligence review of the Business and related
assets and has attended various presentations of the management regarding this
Business and carried out site visits;
 
WHEREAS, Sellers desire to sell, and Buyer desires to purchase, certain assets
used in the Business on the terms and conditions set forth in this Agreement;
 
WHEREAS, capitalized terms used and not otherwise defined herein shall have the
meanings set forth in Article IX hereof.
 
NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants, agreements, terms and conditions contained herein, the
parties hereto do hereby agree as follows:
 
ARTICLE I 
 
SALE; CLOSING
 
1.1 Transfer of Assets by AMMS.  Subject to the terms and conditions set forth
in this Agreement, AMMS will sell, assign, transfer and deliver to Buyer free
and clear of all Encumbrances, except for Permitted Encumbrances, the following:
 
(a) The assets listed on Section 1.1(a) of Seller Disclosure Schedule;
 
(b) The research and development and demonstration equipment listed on
Section 1.1(b) of Seller Disclosure Schedule;
 
(c) The Intellectual Property, other than Patents and trademarks containing the
name Alcatel, that is exclusively used or held for use for the operation of the
Business with respect to the AMMS Products, all of which is listed on Section
1.1(c) of Seller Disclosure Schedule (the “AMMS Intellectual Property,” and
together with the Alcatel Assets, “Business Intellectual Property”). 
 
(d) All of AMMS’ rights and interests in any documents, files, records,
databases and electronic systems containing customer information, product
documentation, marketing information and other commercial information pertaining
to the Assets, the AMMS Products and the operation of the Business, except to
the extent which such rights and interests constitute Business Intellectual
Property (“Business Documentation”); and


(e) All of the copyrights included in the AMMS Intellectual Property held by the
Sellers, for the duration of the legal protection provided by U.S., French or
other foreign legislations and foreign agreements (and any extensions thereof),
with the right of Buyer to represent, copy, modify and adapt, by any and all
means, known or unknown, such copyrights ((a) through (e), collectively referred
to as the “AMMS Assets”).


1.2 Alcatel Assets.  Subject to the terms and conditions set forth in this
Agreement and the Intellectual Property Agreement, Alcatel will sell, assign,
transfer and deliver to Buyer free and clear of all Encumbrances, except for
Permitted Encumbrances, all Patents exclusively used or held for use in the
operation of the Business with respect to the AMMS Products, all of which
Patents are listed on Section 1.2 of the Seller Disclosure Schedule (the
“Alcatel Assets” and together with the AMMS Assets, the “Assets”).
 
1.3 Assets Not Transferred
 
.  Buyer and Sellers acknowledge and agree that no Seller is selling, conveying,
transferring, delivering or assigning any rights whatsoever to the Excluded
Assets to Buyer, and Buyer is not purchasing, taking delivery of or acquiring
any rights whatsoever to the Excluded Assets from any Seller.
 
1.4 Alcatel Micro Machining Systems Mark and Logo.  Subject to the terms and
conditions set forth in this Agreement and the Trademark License Agreement,
Alcatel will grant to Buyer the right to use the name and logo “Alcatel Micro
Machining Systems” as a mark in connection with the Business.
 
1.5 Assignment and Assumption of Certain Liabilities
 
.  On the Closing Date, each Seller shall sell, assign, transfer, convey and
deliver to Buyer, as of the Closing Date, all of such Seller’s right, title and
interest in and to the Assumed Liabilities.  On the Closing Date, Buyer shall
assume and agree to observe and perform all of each Seller’s duties,
obligations, terms, provisions and covenants of, and to pay and discharge when
due, all of each Seller’s right, title and interest in and to the Assumed
Liabilities sold, assigned, transferred, conveyed or delivered to Buyer.


1.6 Non-Assumption of Excluded Liabilities.  Except for the Assumed Liabilities,
Buyer shall not assume, shall not take subject to and shall not be liable for,
any liabilities or obligations of any kind or nature, whether absolute,
contingent, accrued, known or unknown, of any Seller or any Affiliate thereof
(the “Excluded Liabilities”).  Without limiting the generality of the prior
sentence, Excluded Liabilities shall include, without limitation:
 
(a) All Indebtedness of any Seller;
 
(b) All liabilities related directly or indirectly to any Seller’s
indemnification obligations in existence as of the Closing Date;
 
(c) All liabilities resulting from Actions and Orders affecting or related to
any Seller or arising out of or related to the conduct of the Business prior to
the Closing Date, including, without limitation, those actual, pending and
threatened Actions set forth in Section 3.10 of Seller Disclosure Schedule;
 
(d) All liabilities arising out of or relating to the Excluded Assets;
 
(e) All liabilities of any Seller or its Affiliates, or otherwise imposed on the
Assets or with respect to the Business, in respect of any Tax, including without
limitation (i) any liability of any Seller or its Affiliates for the Taxes of
any other Person under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local or foreign Law), as a transferee or successor, by
contract or otherwise, and (ii) any Property Taxes or Business Taxes (taxe
professionnelle);
 
(f) All liabilities and obligations resulting from, relating to or arising out
of any former operations of the Business (including without limitation any
former property or facility owned or leased by any Seller) that have been
discontinued or disposed of prior to the Closing Date or any existing or
remaining operations of Seller on or after the Closing Date;
 
(g) All liabilities arising from defects in products manufactured or from
services performed by or on behalf of any Seller on or prior to the Closing
Date;
 
(h) Any liabilities of any Seller to any holders of the Equity Securities of
such Seller, including, without limitation, any Indebtedness to any holders of
the Equity Securities of such Seller;
 
(i) All liabilities and obligations (including, without limitation, liabilities
for compensation, wages, bonuses, sales commissions, licensing commissions,
vacation time and vacation pay, pay in lieu of vacation, severance pay and
benefits or liabilities under any Plans of a Seller or for any claim of unfair
labor practice or under state, foreign or local unemployment compensation or
worker’s compensation Laws) relating to current or former employees of any
Seller or under any employment agreement to which any Seller is a party;
 
(j) All liabilities and obligations of any Affiliate of any Seller;
 
(k) All debts, liabilities or obligations whatsoever, that do not arise out of
or relate to the Business or that do not otherwise arise out of or relate to the
Assets; and
 
(l) All debts, liabilities and obligations whatsoever (including, without
limitation, liabilities for payment of sale commissions or ongoing monthly
maintenance commissions) due as of the Closing Date.
 
1.7 Purchase Price.
 
(a) Subject to the terms and conditions set forth in this Agreement, Buyer
agrees to purchase and acquire the Assets from Sellers for a purchase price of
five million dollars (US$5,000,000), payable to AMMS as set forth in Section
1.7(b) below (in the aggregate, the “Purchase Price”).
 
(b) The Purchase Price shall be payable on the Closing Date as follows:
 
(i) One million dollars (US$1,000,000) shall be payable by means of a cash
payment by Buyer by wire transfer of immediately available funds to an account
designated by Sellers; and
 
(ii) a number of shares of Buyer Common Stock (“Delivered Shares”) equal to the
quotient of (x) $4,000,000 divided by (y) the average of the closing sales
prices of Buyer Common Stock as reported on the Nasdaq Capital Market on the
five (5) consecutive trading days immediately prior to (but excluding) the
Closing Date shall be delivered to AMMS (either by delivery of physical stock
certificate in the name of AMMS or as otherwise agreed to by the Parties).
 
(iii) Buyer shall assume the Assumed Liabilities.
 
(c) Sellers shall qualify as goods exporters for VAT purposes in relation to the
transfer of the Assets and shall take all steps necessary to ensure that the
delivery of the Assets to Buyer is treated as a dispatch or transportation of
goods outside the European Community that is exempt from any VAT.
 
(d) The Purchase Price is exclusive of any customs duties in relation to the
import of the Assets into the United States. Should any customs duties apply,
they shall be paid by Buyer in addition to the Purchase Price.
 
(e) Subject to the penalties provided in Article 1837 of the French General Tax
Code, Seller and Buyer represent that the Purchase Price specified herein is the
entirety of the agreed price.  They acknowledge that they have been informed of
the penalties which would be incurred in the event that this declaration is
proven to be false and expressly undertake that this Agreement shall not be
amended by any side letter increasing the Purchase Price.  The Parties
acknowledge and declare that they have agreed exclusively between themselves on
the amount of the Purchase Price.
 
1.8 Transfer Taxes; Closing Costs.  
 
(a) Sellers and Buyer shall each bear and timely pay 50% of all transfer,
documentary, sales, use, valued-added, gross receipts, stamp, registration and
other similar transfer Taxes, and all recording or filing fees, notarial fees
and other similar costs of Closing, that may be imposed, payable, collectible or
incurred (“Transfer Taxes”), in connection with the transfer and sale of the
Assets as contemplated by the terms of this Agreement.  Sellers will, at
Sellers’ expense, file all necessary Tax Returns and other documentation with
respect to any such Transfer Taxes and shall file such Tax Returns within the
time prescribed by applicable Law, and Buyer will join in the execution of any
such Tax Returns and other documentation.  Sellers shall provide Buyer with
evidence satisfactory to Buyer that such Transfer Taxes have been timely paid by
Sellers.  Buyer shall pay the fees and costs of recording or filing all
applicable conveyancing instruments described in Section 1.12(a).  For the
avoidance of doubt, if any Transfer Taxes are required to be paid by Buyer,
Buyer shall be obliged to remit such sum in cash to Seller in addition to the
Purchase Price.
 
(b) All Transfer Taxes incurred in connection with the transfer of the Delivered
Shares as contemplated by the terms of this Agreement shall be borne and timely
paid by Sellers.  Sellers will, at their own expense, file all necessary Tax
Returns and other documentation with respect to any such Transfer Taxes and
shall file such Tax Returns within the time prescribed by applicable Law, and
Buyer will join in the execution of any such Tax Returns and other
documentation.  Sellers shall provide Buyer with evidence satisfactory to Buyer
that such Transfer Taxes have been timely paid by Sellers.  Sellers shall pay
the fees and costs of recording or filing all applicable conveyancing
instruments described in Section 1.12(a).
 
1.9 Allocation of the Purchase Price.
 
(a) The Purchase Price (plus Assumed Liabilities, to the extent properly taken
into account under the Code), shall be allocated among the Assets and the
covenants of Sellers under Article VII of this Agreement as set forth in a
schedule (the “Allocation Schedule”) (the allocation set forth on the Allocation
Schedule, the “Allocation”).  The Allocation shall, to the extent applicable, be
prepared in accordance with Section 1060 of the Code and corresponding
provisions of U.S. state and local Tax Law. The Allocation Schedule shall be
agreed to by the parties no later than the Closing Date.
 
(b) If the Purchase Price is adjusted pursuant to Section 4.4(d), the Allocation
shall be adjusted as mutually agreed by Buyer and Sellers.
 
(c) Buyer and Sellers shall file all applicable Tax Returns consistent with the
Allocation.  Neither Buyer nor any Seller shall take any Tax position
inconsistent with such Allocation and neither Buyer nor any Seller shall agree
to any proposed adjustment to the Allocation by any Taxing authority without
first giving the other party prior written notice; provided, however, that
nothing contained herein shall prevent Buyer or any Seller from settling any
proposed deficiency or adjustment by any Taxing authority based upon or arising
out of the Allocation, and neither Buyer nor any Seller shall be required to
litigate before any court any proposed deficiency or adjustment by any taxing
authority challenging such Allocation.
 
1.10 Withholding.  All sums payable by Buyer to Sellers under this Agreement
shall be paid free and clear of all deductions, withholdings, set-off or
counterclaims whatsoever except as may be required by Law.
 
1.11 The Closing.  The Closing of the transactions provided for in this
Agreement shall be held in Menlo Park, California, at the offices of Latham &
Watkins LLP, 140 Scott Drive, Menlo Park, California at 10:00 a.m. on the tenth
business day following satisfaction or waiver of the conditions set forth in
Article V (other than those conditions that by their nature must be satisfied on
the date of the Closing) or at such other time and place as the parties may
agree (the “Closing Date”).
 
1.12 Conveyances and Deliveries at the Closing.
 
(a) Deliveries by Sellers.  On the Closing Date, each Seller shall deliver or
cause to be delivered to Buyer the following:
 
(i) the Ancillary Agreements to which such Seller is a party;
 
(ii) a bill of sale issued by AMMS to Buyer, substantially in the form of
Exhibit A hereto duly executed by AMMS;
 
(iii) for the Alcatel Assets, a duly executed Assignment of Patent Rights in
substantially the same form as set forth in Schedule C to the Intellectual
Property Agreement;
 
(iv) such other instruments of transfer reasonably requested by Buyer to
transfer to and vest in Buyer all of such Seller’s right, title and interest in
and to the Assets;
 
(v) evidence reasonably satisfactory to Buyer of all Approvals from third
parties as are required to consummate the transactions contemplated hereby; and
 
(vi) such other documents and instruments as are required pursuant to this
Agreement or as may reasonably be requested by Buyer or its counsel.
 
(b) Deliveries by Buyer.  On the Closing Date, Buyer shall deliver or cause to
be delivered the following:
 
(i) the Ancillary Agreements;
 
(ii) the payment required by Section 1.7(b)(i);
 
(iii) the payment required by Section 1.7(b)(ii);
 
(iv) the bill of sale referred to in Section 1.12(a)(ii), duly executed by
Buyer; and
 
(v) such other documents and instruments as are required pursuant to this
Agreement or as may reasonably be requested by AMMS or its counsel.
 
(c) Physical Delivery of Tangible Assets.  At Buyer’s risk and expense, tangible
Assets shall be physically delivered to Buyer’s designated destination within a
reasonable period of time upon Seller’s receipt of written instructions to
Sellers indicating the destination and reasonable timing of delivery.  To the
extent not actually delivered on the Closing Date, Sellers shall effect physical
delivery of the tangible assets included in the Assets to Buyer by providing
Buyer with physical access to the locations of such Assets.
 
(d) Form of Documents.  To the extent that a form of any document to be
delivered hereunder is not attached as an exhibit hereto, such documents shall
be in form and substance, and shall be executed and delivered in a manner,
reasonably satisfactory to Buyer.
 
(e) Lock-up; Securities Laws Restrictions; Legend.
 
(i) Subject to Section 1.12(e)(ii), each Seller acknowledges and agrees that the
Delivered Shares shall be subject to restrictions on transfer (the “Lock-up”)
and no Delivered Shares shall be sold, transferred, pledged, assigned, disposed
of or encumbered except as follows:
 
(A) Upon the first anniversary of the Closing Date, one-third (1/3) of the
Delivered Shares shall be released from the Lock-up and may be sold,
transferred, pledged, assigned, disposed of or encumbered in accordance with
applicable federal, state and foreign securities Laws;
 
(B) Upon the second anniversary of the Closing Date, an additional one-third
(1/3) of the Delivered Shares shall be released from the Lock-up and may be
sold, transferred, pledged, assigned, disposed of or encumbered in accordance
with applicable federal, state and foreign securities Laws;
 
(C) Upon the earlier of (x) the third year anniversary of the Closing Date and
(y) the termination, by mutual agreement of the Parties, of the obligations
under Section 4.13 the final one-third (1/3) of the Delivered Shares shall be
released from the Lock-up and may be sold, transferred, pledged, assigned,
disposed of or encumbered in accordance with applicable federal, state and
foreign securities Laws.
 
(ii) Notwithstanding Section 1.12(e)(i), any Seller may transfer Delivered
Shares to another member of the Alcatel Lucent Group, including without
limitation, in connection with a merger, consolidation, restructuring or other
business combination involving any Seller and any other member of the Alcatel
Lucent Group; provided that such transfer is effected in accordance with
applicable federal, state and foreign securities Laws.
 
(iii) Upon issuance at Closing, each certificate representing Delivered Shares
shall bear a legend stating:
 
THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR APPLICABLE STATE SECURITIES LAWS AND THESE SECURITIES MAY NOT BE SOLD
OR TRANSFERRED UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH SALE AND
TRANSFER IS EFFECTIVE UNDER THE SECURITIES ACT OR (II) THE TRANSACTION IS EXEMPT
FROM REGISTRATION UNDER THE SECURITIES ACT, AND IF THE ISSUER REQUESTS, AN
OPINION SATISFACTORY TO THE ISSUER TO SUCH EFFECT HAS BEEN RENDERED BY COUNSEL.


(iv) Upon issuance at Closing, each certificate representing Delivered Shares
shall bear a legend stating:
 


THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A CONTRACTUAL
LOCK-UP PERIOD PURSUANT TO THAT CERTAIN ASSET PURCHASE AGREEMENT BY AND AMONG
THE ISSUER, ALCATEL MICRO MACHINING SYSTEMS AND ALCATEL LUCENT, IN ACCORDANCE
WITH AND SUBJECT TO SUCH LOCK-UP PERIOD, SUCH SECURITIES MAY NOT BE SOLD,
TRANSFERRED, PLEDGED, DISPOSED OF, ENCUMBERED OR ASSIGNED AND THE ISSUER SHALL
NOT BE REQUIRED TO GIVE EFFECT TO ANY ATTEMPTED SALE, TRANSFER, PLEDGE,
DISPOSAL, ENCUMBRANCE OR ASSIGNMENT, EXCEPT AS PERMITTED THEREUNDER. UPON THE
WRITTEN REQUEST OF THE HOLDER OF THIS CERTIFICATE, THE ISSUER AGREES TO REMOVE
THIS RESTRICTIVE LEGEND (AND ANY STOP ORDER PLACED WITH ITS TRANSFER AGENT) WITH
RESPECT TO SUCH SECURITIES THAT ARE NO LONGER BOUND BY THE LOCK-UP PERIOD.





--------------------------------------------------------------------------------


ARTICLE II 
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Sellers as follows:
 
2.1 Organization and Related Matters.  Buyer is a corporation duly organized,
validly existing and in good standing under the Laws of the State of
Delaware.  Buyer has all necessary corporate power and authority to carry on its
business as now conducted.  Buyer has the necessary corporate power and
authority to execute, deliver and perform this Agreement and the Ancillary
Agreements and to consummate the transactions contemplated hereby and thereby.
 
2.2 Authorization.  The execution, delivery and performance of this Agreement
and the Ancillary Agreements by Buyer and the consummation by Buyer of the
transactions contemplated hereby and thereby have been duly and validly
authorized by the board of directors of Buyer and by all other necessary
corporate action on the part of Buyer.  This Agreement has been, and each of the
Ancillary Agreements, upon execution thereof by Buyer, shall be, duly executed
and delivered by Buyer and constitutes or will constitute the legal, valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar Laws and equitable principles
relating to or limiting creditors’ rights generally.
 
2.3 No Conflicts.  The execution, delivery and performance of this Agreement and
each of the Ancillary Agreements by Buyer will not violate the provisions of, or
constitute a breach or default whether upon lapse of time and/or the occurrence
of any act or event or otherwise or require any Approval under (a) the charter
documents or by-laws of Buyer, (b) any Law to which Buyer is subject (provided
that appropriate regulatory Approvals are received as contemplated by Section
4.3), or (c) any material Contract to which Buyer is a party.
 
2.4 No Brokers or Finders.  No agent, broker, finder or investment or commercial
banker, or other Person or firm engaged by or acting on behalf of Buyer or its
Affiliates in connection with the negotiation, execution or performance of this
Agreement or the transactions contemplated by this Agreement, is or will be
entitled to any broker’s or finder’s or similar fees or other commissions as a
result of this Agreement or such transactions.
 
2.5 Legal Proceedings.  There is no Order or Action pending or to the Knowledge
of Buyer, threatened against Buyer that individually or when aggregated with one
or more other Orders or Actions has or might reasonably be expected to have a
material adverse effect on Buyer’s ability to perform this Agreement.
 
2.6 No Registration.  Assuming that the representations and warranties of
Sellers in Article III are true and correct, no registration of the Delivered
Shares under the Securities Act is required in connection with the issuance of
the Delivered Shares by Buyer to AMMS as contemplated by this Agreement.
 
2.7 Broker’s Fees.  No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the transactions contemplated
hereby based upon arrangements made by or on behalf of Buyer.
 
2.8 Delivered Shares.  The Delivered Shares shall be validly issued, fully paid
and nonassessable shares of Buyer’s Common Stock and the holder of the Delivered
Shares shall be afforded the rights and benefits appurtenant thereto as set
forth in the charter documents or by-laws of Buyer.
 
2.9 SEC Filings
 
.  Each form, report and statement required to the filed by Buyer with the SEC
(the “Buyer SEC Documents”) was filed in a timely manner and was prepared in all
material respects in accordance with applicable securities Law and Buyer has not
received any notice from the SEC that any matter in respect of Buyer SEC
Documents is currently the subject of any review, inquiry or investigation.
 

--------------------------------------------------------------------------------




ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
Each Seller, jointly and severally, represent and warrant to Buyer as follows:
 
3.1 Organization, Subsidiaries, etc.  Each Seller is a corporation and is duly
organized, validly existing and in good standing under the Laws of France.  Each
Seller has the necessary power and authority to execute, deliver and perform
this Agreement and each of the Ancillary Agreements to which it is a party and
to consummate the transactions contemplated hereby and thereby.   AMMS is an
indirect wholly-owned Subsidiary of Alcatel.
 
3.2 Authorization.  The execution, delivery and performance of this Agreement
and the Ancillary Agreements to which such Seller is a party by such Seller and
the consummation by such Seller of the transactions contemplated hereby and
thereby have been duly and validly authorized by the board of directors of such
Seller and by all necessary actions of such Seller’s stockholders or other
equityholders.  The execution, delivery and performance of this Agreement and
the applicable Ancillary Agreements by such Seller and the consummation by such
Seller of the transactions contemplated hereby and thereby are duly and validly
authorized by all necessary corporate or other action on the part of such
Seller.  This Agreement has been, and each of the applicable Ancillary
Agreements, upon execution thereof by such Seller, shall be, duly executed and
delivered by such Seller and constitutes or will constitute the legal, valid and
binding obligation of such Seller, enforceable against such Seller in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and other similar Laws and equitable
principles relating to or limiting creditors’ rights generally.
 
3.3 Absence of Certain Changes or Events.  Since May 31, 2008, there has not
been any:
 
(a) Revaluation by any Seller of any of the Assets, including without limitation
writing down the value of goodwill or inventory or writing off notes or accounts
receivable;
 
(b) Destruction or Loss (whether or not covered by insurance) materially
adversely affecting the Assets;
 
(c) Amendment, cancellation or termination of any Contract, commitment,
agreement, transaction or Permit relating to the Assets or entry into any
Contract, commitment, agreement, transaction or Permit which is not in the
ordinary course of business, including without limitation any employment or
consulting agreements;
 
(d) Mortgage, pledge or other encumbrance of any Assets, except purchase money
mortgages arising in the ordinary course of business;
 
(e) Sale, assignment or transfer of any of the Assets, other than in the
ordinary course of business;
 
(f) Existence of any other event or condition which in any one case or in the
aggregate has or might reasonably be expected to have a material adverse effect
on the Assets; or
 
(g) Agreement by any Seller to do any of the things described in the preceding
clauses (a) through (f) other than as expressly provided for herein.
 
3.4 No Conflicts.  Except as set forth in Section 3.4 of Seller Disclosure
Schedule the execution and delivery of this Agreement and each of the Ancillary
Agreements by the applicable Seller(s) and the consummation of the transactions
contemplated hereby and thereby will not (a) violate the provisions of, or
constitute a breach or default (or any act or event which would constitute a
breach or default but for the lapse of time or absence of notice of such breach
or default), or result in the creation or vesting of any payment or other right
of any Person, under (i) the charter documents or by-laws (or similar governing
documents) of any Seller, (ii) to the Sellers’ knowledge, any Law to which any
Seller or any of the Assets is subject (provided that all required regulatory
Approvals are received as contemplated by Section 4.3), or (iii) any Contract to
which any of the Assets is subject or (b) result in the imposition of any
Encumbrance against any of the Assets.
 
3.5 Consents, etc.  Section 3.5 of Seller Disclosure Schedule lists all Permits,
Orders and Approvals of any Governmental Entity or any other Person required to
be obtained by any Seller in order to execute and deliver this Agreement and
consummate the transactions contemplated hereunder.  Each Seller has obtained
all such Permits, Orders and Approvals necessary for the execution and delivery
of this Agreement and the consummation of the transactions contemplated
hereby.  To the Knowledge of Sellers, none of the Assets fall within the scope
of Article L. 151-3 of the French Code Monétaire et Financier dealing with
foreign investments in France, and accordingly, this transaction is not subject
to the prior authorization of any French Governmental Entities pursuant to the
same regulation.
 
3.6 Government Authorizations and Compliance with Laws.
 
(a) Section 3.6(a) of Seller Disclosure Schedule contains a complete and
accurate list of all Permits held by AMMS which are the only Permits necessary
for AMMS to operate the Assets as they were operated until the Closing.  AMMS is
not in Default, nor has it received any notice of any claim of Default, with
respect to any such Permit.  
 
(b) Except as set forth in Section 3.6(b) of Seller Disclosure Schedule, the
Assets has been operated at all times in compliance with all applicable Laws and
Orders.  Except as set forth in Section 3.6(b) of Seller Disclosure Schedule,
for the last five (5) years no notice has been received by any Seller and no
investigation or review is pending or, to the Knowledge of Sellers, threatened
by any Governmental Entity with respect to (i) any alleged violation by AMMS of
any Law or (ii) any alleged failure to have any Permit required in connection
with the operation of the Assets.  Except as set forth in Section 3.6(b) of
Seller Disclosure Schedule, neither Seller has conducted any internal
investigation concerning any alleged violation of any Law applicable to AMMS or
the Assets (regardless of the outcome of such investigation) on the part of AMMS
or any of its Affiliates or any of its Representatives.
 
3.7 Tax Matters.  Except to the extent a breach of any of the following could
not give rise to an Encumbrance on the Assets, adversely affect the Business, or
result in a liability of Buyer or its Affiliates for Taxes:
 
(a) each Seller has timely filed (taking into account any extensions of time for
such filings that have been properly and timely requested by such Seller) all
Tax Returns that were required to be filed;
 
(b) All such Tax Returns are complete and accurate in all material respects;
 
(c) All Taxes owed by each Seller (whether or not shown on any Tax Return) have
been paid;
 
(d) No Seller is currently the beneficiary of any extension of time within which
to file any Tax Return;
 
(e) No claim has ever been made by an authority in a jurisdiction in which a
Seller does not file Tax Returns that such Seller is or may be subject to
taxation by that jurisdiction;
 
(f) There are no pending or, to the Seller’s Knowledge, threatened audits,
investigations, disputes, notices of deficiency, claims or other Actions for or
relating to any Liability for Taxes of any Seller; or
 
(g) No Seller has waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.
 
3.8 Title to and Condition of Properties; Absence of Liens and Encumbrances,
etc.; Sufficiency of Assets.
 
(a) Title to Properties; Absence of Liens and Encumbrances, etc.  Each of AMMS
and Alcatel has good and marketable title (or valid leasehold interests in all
properties held under lease) to all AMMS Assets or Alcatel Assets, respectively,
in each case free and clear of all Encumbrances, except for Permitted
Encumbrances, and all such Assets conform in all material respects to all
applicable Laws relating to their construction, use and operation.  Each Seller
has all rights, power and authority to sell, convey, assign, transfer and
deliver its respective Assets to Buyer in accordance with the terms of this
Agreement.
 
(b) Condition of Properties.  All Assets are insured to the extent and in a
manner customary in Sellers’ industry.  Such Assets include all Permits or other
rights required by Law or appurtenant thereto.  All AMMS Assets are in a good
state of maintenance and repair (except for ordinary wear and tear).
 
(c) Notwithstanding the foregoing, this Section shall not apply to Intellectual
Property (which is covered by Section 3.11).
 
3.9 Principal Customers and Suppliers.  Section 3.9 of Seller Disclosure
Schedule lists the ten largest customers and ten largest suppliers of the
Business, based upon dollar volume of business with AMMS during the fiscal year
ended December 31, 2007 and the volume of business with each such customer or
supplier.  Since December 31, 2007, no customer or supplier has suspended,
terminated or materially reduced its business with AMMS, or indicated its intent
to suspend, terminate or materially reduce its business with AMMS other than
normal fluctuations in the ordinary course of business.  Section 3.9 of Seller
Disclosure Schedule lists all customer Contracts that terminate in 2008 with the
dates of termination of each.
 
3.10 Litigation.  Except as set forth in Section 3.10 of Seller Disclosure
Schedule, there is no Order or Action pending or, to the Knowledge of Sellers,
threatened (a) against any Seller or its respective directors or officers as
such or affecting any of the Assets, (b) which seeks to prohibit, restrict or
delay consummation of the transactions contemplated by this Agreement or the
Ancillary Agreements or any of the conditions to consummation of such
transactions, or (d) in which AMMS is a plaintiff.  No Seller is in Default with
respect to or subject to any Order, and there are no unsatisfied judgments
against any Seller or the Assets.
 
3.11 Intellectual Property.
 
(a) The Business Intellectual Property and the Licensed Intellectual Property
(as defined in the Intellectual Property Agreement) (collectively, the
“Intellectual Property Rights”), are, as of the Closing Date, all the
Intellectual Property owned or controlled by Sellers or their respective
Affiliates used or held for use in the operation of the Business as being
conducted as of the Closing Date with respect to the AMMS Products, and, to the
Knowledge of the Alcatel Lucent Intellectual Property and Standards Group, the
Bosch patent license is the only patent license under third party patent rights
entered into by the Sellers specifically for the purpose of operating the
Business.  Except as specifically set forth in Section 3.11(a) of Seller
Disclosure Schedule, as of the Closing Date (1) AMMS owns the AMMS Intellectual
Property, (2) Alcatel owns the Alcatel Assets, and (3) the Business Intellectual
Property and Business Documentation are free of any Encumbrances, other than
Permitted Encumbrances, and will be fully transferable.  Sellers or their
respective Affiliates are up-to-date with the payment of all applicable fees
associated with the filing and maintenance of the Business Intellectual Property
that is filed as a patent application or issued patent (the “Registered Patented
Business IP”), and have carried out all formalities necessary to ensure that the
Registered Patented Business IP is validly registered in the name of the
applicable Seller or its Affiliates as of the Closing Date.  Except as
specifically set forth in Section 3.11(a) of Seller Disclosure Schedule, none of
the Registered Patented Business IP has been found invalid or unenforceable for
any reason in any administrative, arbitration, judicial or other proceeding.
Furthermore, Sellers have not received in the past three (3) years any written
notice from any third party (other than a patent office, patent administration
office, or any of Sellers’ patent counsels) explicitly stating that the
Registered Patented Business IP may be invalid or unenforceable.
 
(b) Except as specifically set forth in Section  3.11(b) of the Seller
Disclosure Schedule, there is not pending against the Sellers or any of their
respective Affiliates any Action by any third party contesting the validity,
enforceability, ownership, registration or use by the Sellers or any of their
respective Affiliates of any Business Intellectual Property or alleging that the
operation of the Business with respect to the AMMS Products has infringed,
misappropriated, or otherwise violated any Intellectual Property of any third
party, and to the Knowledge of the Alcatel Lucent Intellectual Property and
Standards Group, no such Actions are threatened.  Except as set forth on Section
3.11(b) of the Seller Disclosure Schedule, to the Knowledge of the Alcatel
Lucent Intellectual Property and Standards Group, the operation of the Business
with respect to the AMMS Products has not infringed, misappropriated, or
otherwise violated any Intellectual Property of any third party in the past
three (3) years.   Except as set forth on Section 3.11(b) of the Seller
Disclosure Schedule, to the Knowledge of the Intellectual Property and Standards
Group, no third party is infringing, misappropriating, or otherwise violating
any Business Intellectual Property.
 
(c) Except as set forth in Section 3.11(c) of the Seller Disclosure Schedule,
Sellers have used commercially reasonable efforts to obtain assignments of
ownership of the Business Intellectual Property from all employees and
consultants of the Sellers who have contributed to the creation or development
of the Business Intellectual Property.  Except as set forth in Section 3.11(c)
of the Seller Disclosure Schedule, to the Knowledge of the Alcatel Lucent
Intellectual Property and Standards Group, in the past three (3) years no
written notice has been received by Sellers from an employee or consultant of a
Seller claiming an ownership interest in the Business Intellectual Property
created by such employee or consultant.  Sellers have taken commercially
reasonable steps to protect the confidentiality and prevent disclosure of their
trade secrets and other confidential and proprietary information contained
within the Business Intellectual Property and Business Documentation.
 
(d) To the Knowledge of the Alcatel Lucent Intellectual Property and Standards
Group, except for the non-exclusive licenses and rights granted in the
Intellectual Property Agreement, and the non-exclusive licenses granted prior to
the Closing Date to the licensees listed in Section 3.11(d) of the Seller
Disclosure Schedule, no licenses under the Alcatel Assets for the manufacture,
use or sale of the AMMS Products have been granted, other than (i) customary
non-exclusive licenses entered into in the normal course of business by Sellers
or any of their Affiliates (such as, but not limited to, customer agreements),
or (ii) customary non-exclusive licenses for development purposes included in
development collaboration agreements entered into by Sellers or any of their
Affiliates.
 
3.12 Books and Records.  AMMS has made and kept (and given Buyer access to)
Books and Records and accounts, which, in reasonable detail, fairly reflect in
all material respects the activities, transactions and dispositions in relation
with the Assets.
 
3.13 No Brokers or Finders.  No agent, broker, finder or investment or
commercial banker, or other Person or firm engaged by or acting on behalf of any
Seller or its Affiliates in connection with the negotiation, execution or
performance of this Agreement or the transactions contemplated by this
Agreement, is or will be entitled to any broker’s or finder’s or similar fees or
other commissions as a result of this Agreement or such transactions.
 
3.14 No Other Agreements to Sell the Assets.  No Seller nor any of its officers,
directors, stockholders or Affiliates has any commitment or legal obligation,
absolute or contingent, to any other Person other than Buyer to sell, assign,
transfer, effect a sale of, or grant an exclusive license with respect to, any
of the Assets (other than non-exclusive licenses of products or Intellectual
Property in the ordinary course of business), to sell or effect a sale of the
capital stock of such Seller, to effect any merger, consolidation, liquidation,
dissolution or other reorganization of such Seller, or to enter into any
agreement or cause the entering into of an agreement with respect to any of the
foregoing.
 
3.15 Solvency.  Immediately prior to and immediately following the consummation
of the purchase of the Assets by Buyer from Sellers as contemplated by this
Agreement and the Ancillary Agreements, none of the Sellers have been, are or
will be insolvent (en état de cessation de paiements) or subject to any
safeguard, bankruptcy or insolvency proceedings, nor to any other proceedings
with regard to the prevention or resolution of business difficulties nor in any
situation likely to result in such proceedings.
 
3.16 Purchase Entirely for Own Account.  This Agreement is made with Sellers in
reliance upon Sellers’ representation to Buyer, which by each Seller’s execution
of this Agreement such Seller hereby confirms, that the Delivered Shares will be
acquired for investment for AMMS’ own account, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof in violation
of the Securities Act, and that AMMS has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of the Securities Act.  By executing this Agreement, AMMS further represents
that it do not presently have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Delivered
Shares.  AMMS was not been formed for the specific purpose of acquiring the
Delivered Shares.
 
3.17 Sellers Qualification.  Each Seller is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act, is experienced
in evaluating companies such as Buyer, is able to fend for itself in
transactions related to the acquisition of securities such as the ones
contemplated by this Agreement, has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
its prospective investment in Buyer, and has the ability to bear the economic
risks of the investment, including but not limited to the loss of its
investment.  Each Seller understands that the offering and sale of such
securities is being made in reliance on Rule 506 of Regulation D promulgated
under the Securities Act based, in part, upon the representations, warranties
and agreements contained in this Agreement.
 
3.18 Residence.  Each Seller’s principal office location is identified in the
address of such Seller set forth in Section 8.2.
 
3.19 Labor Matters.  Sellers have informed and consulted, where necessary,
relevant employee representatives prior to the signature of this Agreement.
 
3.20 Purchase Price.  No creditor of either Seller, nor any other third party,
shall have the right to make a claim (opposition) against the Buyer in relation
to the Purchase Price being paid to Sellers.
 

--------------------------------------------------------------------------------


ARTICLE IV 
 
COVENANTS AND AGREEMENTS
 
4.1 Expenses.  Each party hereto shall pay all of its own fees, costs and
expenses (including, without limitation, those of advisors, financial advisors,
lawyers or accountants) incurred by it in connection with the negotiation,
preparation, execution, delivery and performance of this Agreement and the
transactions contemplated hereby.
 
4.2 Publicity.  No party hereto shall issue any press release or other public
statement, with respect to the existence of this Agreement or the transactions
contemplated hereby, except as may be required by Law (if so required, such
press release or public statement shall be made only after consultation among
the parties hereto), or as consented to by the parties.
 
4.3 Additional Agreements; Approvals; Consents.  Upon the terms and subject to
the conditions set forth in this Agreement, each of the parties agrees, both
before and after the Closing, to take, or cause to be taken, all actions, and to
do, or cause to be done, and to assist and cooperate with the other party in
doing, all things necessary, proper or advisable to confirm and further the
effectiveness of, in the most expeditious manner practicable, the transfer of
the Assets to Buyer and the other transactions contemplated by this Agreement.
The actions contemplated by this Section 4.3 may include, but are not limited
to:  (a) the procurement of any Approvals from all Governmental Entities and the
making of any necessary registrations or filings (including filings with
Governmental Entities) and the taking of all reasonable steps as may be
necessary to obtain an Approval from, or to avoid an action or proceeding by,
any Governmental Entity, (b) giving all notices to, and making all registrations
and filings with third parties, including without limitation submissions of
information requested by Governmental Entities, (c) obtaining all necessary
Permits required to be obtained under applicable Laws, (d) the defense of any
Actions whether judicial or administrative, challenging this Agreement and the
consummation of the transactions contemplated hereby, including seeking to have
any stay or temporary restraining order entered by any court or other
Governmental Entity vacated or reversed, (e) the execution and delivery of any
additional instruments (including additional instruments conveying or assigning
the Assets) necessary to consummate the transactions contemplated by this
Agreement, (f) using commercially reasonable efforts to acquire the full
ownership of the Designated Licensed Patent and, if successful, transfer the
same to Buyer without further consideration pursuant to an assignment agreement
substantially similar to the assignment agreement set forth on Schedule C to the
Intellectual Property Agreement and (g) the fulfillment of all conditions to
this Agreement.  Nothing in this Section 4.3 shall be considered a waiver by
Buyer of any condition to Buyer’s obligation to consummate the transactions
contemplated hereby or of any Seller’s obligations under any section of this
Agreement to have obtained all necessary Approvals of any Governmental Entities
or third parties prior to or on the Closing Date and Buyer expressly reserves
all remedies hereunder relating to any breach by any Seller of any
representation or warranty or covenant in respect hereof.  Notwithstanding the
foregoing, Buyer shall not be required to agree to the divestiture of any asset
or the modification of this Agreement in connection with the actions referred to
in clause (a) or clause (b) above.  
 
4.4 Books and Records; Tax Matters; Tax Returns.  
 
(a) From and after the Closing Date, to the extent reasonably requested by any
party hereto, each party hereto shall, and shall cause their respective
Affiliates to, cooperate with and make available to the other party, during
normal business hours, all Books and Records, information and employees (without
substantial disruption of employment), as well as, to the extent permitted by
the applicable Laws and regulations, access to, and the cooperation of, the
auditors of such party, retained and remaining in existence after the Closing
which are necessary or useful in connection with any Tax inquiry, audit,
investigation or dispute, the preparation of Tax Returns, the making of any
election relating to Taxes, any litigation or investigation or any other matter
requiring any such Books and Records, information or employees, or access to
such auditors, for any reasonable business purpose.  The party requesting any
such Books and Records, information or employees, or access to such auditors,
shall bear all of the out-of-pocket costs and expenses (including, without
limitation, attorneys’ fees, but excluding any reimbursement for salaries or
benefits) reasonably incurred in connection with providing such Books and
Records, information or employees, or access to such auditors.  Any information
obtained pursuant to this Section 4.4 or pursuant to any other Section hereof
providing for the sharing of information or the review of any Tax Return or
other schedule relating to Taxes shall be subject to Section 7.3.  Each of Buyer
and Sellers shall retain all books and records with respect to Taxes pertaining
to the Assets for a period of at least four (4) years following the Closing
Date.
 
(b) To the extent not otherwise provided in this Agreement, Sellers shall be
responsible for and shall promptly pay when due all Property Taxes or Business
Tax (taxe professionnelle) levied with respect to the Assets attributable to the
Pre-Closing Tax Period.  All Property Taxes or Business Tax (taxe
professionnelle) levied with respect to the Assets for the Straddle Period shall
be borne by Sellers.  Upon receipt of any bill for such Property Taxes or
Business Tax (taxe professionnelle), Buyer shall present a statement to Sellers
setting forth the amount of reimbursement to which Buyer is entitled under this
Section 4.4(b) together with such supporting evidence.  Sellers shall pay such
amount to Buyer within ten (10) days after delivery of such statement.  In the
event that Buyer makes any payment for which it is entitled to reimbursement
under this Section 4.4(b), Sellers shall make such reimbursement promptly but in
no event later than ten (10) days after the presentation of a statement setting
forth the amount of reimbursement to which Buyer is entitled along with such
supporting evidence as is reasonably necessary to set the amount of
reimbursement.
 
(c) Sellers shall promptly notify Buyer in writing upon receipt by any Seller of
notice of any pending or threatened Tax audits or assessments relating to the
income, properties or operations of any Seller that reasonably may be expected
to relate to or give rise to a lien on the Assets or the Business.  Each of
Buyer and Sellers shall promptly notify the other in writing upon receipt of
notice of any pending or threatened Tax audit or assessment challenging the
Allocation.
 
(d) Any payments made to any party pursuant to Article VI  shall constitute an
adjustment of the Purchase Price for Tax purposes and shall be treated as such
by Buyer and Sellers on their Tax Returns to the extent permitted by Law.


(e) Seller shall file with the Tax authorities, within the required time limits,
a declaration for the sale of business resulting from the transfer of the
Assets, pursuant to Article 201 of the French General Tax Code.  Such filing
shall start the three-month period provided for by Article 1684 of the French
General Tax Code.  Seller shall provide satisfactory evidence to Buyer that such
filing has been made to the competent authorities within the aforementioned time
limits and shall fully indemnify Buyer from any Damages that Buyer may suffer as
a result of the provisions of Article 1684 of the French General Tax Code.
 
4.5 Notification of Certain Matters.  Sellers shall give prompt notice to Buyer,
and Buyer shall give prompt notice to Sellers, after becoming aware of (a) the
occurrence, or failure to occur, of any event that would be likely to cause any
representation or warranty contained in this Agreement to be untrue or
inaccurate in any material respect at any time and (b) any failure of Buyer or
any Seller, as the case may be, to comply with or satisfy, in any material
respect, any covenant, condition or agreement to be complied with or satisfied
by it under this Agreement.  No such notification shall affect, or be deemed to
cure any breach of, the representations, warranties, covenants and agreements of
the parties or the conditions to their respective obligations hereunder.  The
notification obligations of each party set forth in this Section 4.5 shall
expire concurrently with the expiration of such party’s indemnification
obligations set forth in Article VI herein.  Sellers shall also give prompt
notice to Buyer of any Default, or any claim made by, or Action threatened or
commenced against, any Seller.
 
4.6 Audit Assistance.  From and after the Closing Date, to the extent reasonably
requested by Buyer in connection with (a) any audit of Buyer’s consolidated
financial statements, (b) any separate presentation to be prepared by Buyer of
the financial statements of the Business (including, without limitation, any
such separate presentation of the Business as a “significant subsidiary” or a
“business acquired” within the meaning of the accounting rules of the Securities
and Exchange Commission), or (c) any presentation to be prepared by Buyer of the
pro forma effects of Buyer’s acquisition of the Business, AMMS shall  (i) assist
in the preparation of any such financial statements or pro forma presentation
and (ii) provide any records and other information requested by Buyer in
connection therewith  all at the cost and expense of Buyer.
 
4.7 Investigation by Buyer.  Subject to the Confidentiality Agreement, from the
date hereof through the Closing Date, each Seller shall, and shall cause its
Representatives to, afford the Representatives of Buyer and its affiliates
complete access at all reasonable times to the Assets for the purpose of
inspecting the same, and to the officers, employees, agents, attorneys,
accountants, properties, Books and Records and Contracts of AMMS, and shall
furnish Buyer and its Representatives all data and information as Buyer or its
affiliates, through their respective Representatives, may reasonably request.
 
4.8 Conduct of Business.  From the date hereof through the Closing, each Seller
shall not, except as specifically contemplated by this Agreement or as consented
to by Buyer in writing:


(a) Enter into, extend, materially modify, terminate or renew any Transferred
Contract or Licensed Right, except in the ordinary course of business;
 
(b) Sell, assign, transfer, convey, lease, mortgage, pledge or otherwise dispose
of or encumber any of the Assets, or any interests therein, except in the
ordinary course of business and, without limiting the generality of the
foregoing, such Seller will produce, maintain and sell its products consistent
with its past practices;
 
(c) Fail to maintain the Assets in substantially their current state of repair,
excepting normal wear and tear or fail to replace consistent with such Seller’s
past practice inoperable, worn-out or obsolete or destroyed Assets;


(d) Intentionally do any other act which would cause any representation or
warranty of such Seller in this Agreement to be or become untrue in any material
respect; or
 
(e) Enter into any agreement, or otherwise become obligated, to do any action
prohibited hereunder.
 
4.9 No Solicitation of Other Proposals.  Except as expressly permitted by the
terms of this Agreement, each Seller shall not, directly or indirectly, take
(and such Seller shall not authorize or permit any of its Representatives or, to
the extent within such Seller’s control, other Affiliates to take) any action to
(i) encourage (including by way of furnishing non-public information), solicit,
initiate or facilitate any Takeover Proposal, (ii) enter into any agreement with
respect to any Takeover Proposal or enter into any agreement, arrangement or
understanding requiring such Seller to abandon, terminate or fail to consummate
the Asset Sale or any other transaction contemplated by this Agreement, or
(iii) participate in any way in discussions or negotiations with, or furnish any
information to, any Person in connection with, or take any other action to
facilitate any inquiries or the making of any proposal that constitutes, or
could reasonably be expected to lead to, any Takeover Proposal.
 
4.10 Business Transition.
 
(a) AMMS will maintain a team of senior executives of AMMS (the “Transition
Team”) at AMMS’ headquarters in Annecy, France, for the purpose of facilitating
the transition of the Business to Buyer for a period of six (6) months after the
Closing Date (the “Transition Period”). The Transition Team shall initially
consist of the individuals named in Exhibit B attached hereto. Initial
participation levels shall be set forth on Exhibit B attached hereto. Team
membership and level of participation during the Transition Period may be
changed by mutual agreement of the Parties.  AMMS shall also be allowed to
replace any member of the Transition Team at its convenience in the event of
temporary non-availability, dismissal for misconduct or resignation.  In such
case, AMMS shall to the extent reasonably possible, provide for a replacement
with equivalent experience and competencies.  Expenses related to the formation
and maintenance of the Transition Team during the Transition Period, including,
salaries, benefits, and overhead shall be borne solely by AMMS; provided,
however, that travel, food and lodging outside France requested by Buyer shall
be borne by Buyer.  Upon written notice to AMMS, Buyer shall have the right to
extend the Transition Period (the “Extended Transition Period”) on a
month-to-month basis for a period of no more than three (3) months beyond the
expiration of the initial Transition Period.  Buyer shall bear the direct costs
associated with the Transition Team during the Extended Transition Period, in
accordance with the budget set forth in Exhibit B attached hereto. The budget is
exclusive of VAT and any customs duties, which as the case may be, shall be
borne by Buyer in addition to the budget.
 
(b) At Buyer’s request, AMMS shall provide sufficient facilities and personnel
to Buyer to enable Buyer to perform applications and/or process development
activities related to the Business for a period not to exceed three (3) months
following the Closing Date.  Buyer shall bear the direct costs associated with
any such applications and/or process development activities, including salaries,
travel expenses and the consumables costs of such activities in accordance with
the budget set forth in Exhibit C attached hereto.
 
4.11 Inventory.  Until the expiration of the rights and obligations under
Section 4.13 of this Agreement, Buyer may purchase, as and when needed by Buyer,
from AMMS’ existing inventory of subassemblies and systems, the initial list of
which is stated in Exhibit D at a price equal to eighty percent (80%) of AMMS’
net book value of such inventory at the time of such purchase, as reported in
AMMS’ most recent financial statements. This list will be updated by AMMS from
time to time and provided in writing to Buyer.
 
4.12 Appointment of Director.  Until the later of (a) the termination, by mutual
agreement of Buyer and AMMS, or expiration of the rights and obligations under
Section 4.13 and (b) when the Alcatel Group beneficially owns, directly or
indirectly, less than five percent (5%) of the Total Shares Outstanding of
Buyer:
 


(a) Buyer shall take such actions as shall be necessary to cause a designee  (a
“Designee”), who shall be an executive of AMMS or AVTF, to be appointed to
Buyer’s board of directors, effective as of the Closing Date, to serve until the
annual meeting of Buyer’s stockholders to be held in 2008. The initial Designee
shall be Mr. Gilbert Bellini.
 
(b) Subject to fiduciary duties under applicable Law, Buyer shall take such
actions as shall be reasonably necessary to cause a Designee to be nominated for
election to Buyer’s board of directors at the annual meeting of Buyer’s
stockholders to be held in 2008 and each subsequent annual meeting thereafter.
 
(c) AMMS shall have the right to remove such Designee at any time, by delivery
of written notice to Buyer.  Buyer shall have the right to remove such Designee
for cause in accordance with applicable Law.  In the case of a vacancy for any
reason (including by reason of death, resignation, retirement or removal
pursuant to the preceding sentence), the vacancy shall be filled with a
replacement Designee selected by AMMS or AVTF and Buyer shall take such actions
as shall be necessary to cause such replacement Designee to be appointed to
Buyer’s board of directors.
 
4.13 Customer Services.  Until the earlier of (i) the third anniversary of the
Closing Date and (ii) termination by mutual agreement of Buyer and AMMS, AMMS
and Buyer shall agree to the following:
 
(a) AMMS Installed Base Customer Services.
 
(i) Subject to Section 4.13(a)(ii) and 4.13(d) hereof, AMMS will continue, after
the Closing Date, to be in charge of and responsible for the provision of the
Customer Services to AMMS Installed Base Customers, as these Customer Services
were conducted by AMMS prior to the Closing.
 
(ii) Until the earlier of (A) the third anniversary of the Closing Date or (B)
the purchase by Buyer of Seller’s Customer Services business as provided in
Section 4.13(d) hereof, Buyer shall not solicit (except in connection with a
proposed sale by Buyer of an AMMS Product or other Buyer product to such AMMS
Installed Base Customer on or after the Closing Date) nor shall it provide
Customer Services to any AMMS Installed Base Customer, unless either (x) an AMMS
Installed Base Customer purchases a system or module directly from Buyer, or (y)
an AMMS Installed Base Customer, either directly to AMMS or through Buyer,
specifically requests that Buyer provide such Customer Services.  Any such
request shall be reviewed and approved by Seller in a timely manner and shall
not be unreasonably denied.  In addition, Seller may request in writing that
Buyer assume the provision of Customer Services to any AMMS Installed Base
Customer and Buyer shall agrees to use its commercially reasonable efforts to do
so, provided that if Buyer reasonably determines that it is not in the best
interests of Buyer to assume such Customer Services, Buyer shall not be
obligated to do so. For the avoidance of doubt, nothing in this Section
4.13(a)(ii) shall obligate Buyer to purchase Customer Services from AMMS for
Products sold by Buyer to AMMS Installed Base Customers on or after the Closing
Date, nor restrict Buyer from providing services to any customers that are not
identified on Schedule 9.2(b).
 
(iii) Upon receipt of Buyer’s written notice, AMMS shall provide Customer
Services to the AMMS Installed Base Customers with respect to Products sold by
Buyer to AMMS Installed Base Customers on or after the Closing Date, such
Customer Services to be performed by AMMS at Buyer’s expense in accordance with
the service charges schedule attached hereto as Exhibit H and in accordance with
AMMS standard terms and conditions.  In any case where AMMS is providing
Customer Services, AMMS agrees to perform such Customer Services with reasonable
care and in accordance with AMMS’ best practices, which in no case shall be
lower than the standards AMMS applies in connection with the Business as it is
being conducted as of the Closing Date.
 
(b) AMMS Final Test Services.  Until the expiration of the six (6)-month period
immediately following the Closing Date, upon receipt of Buyer’s written notice,
AMMS shall provide Final Test Services for Products sold or to be sold by Buyer
to AMMS Installed Base Customers and/or existing or new customers of
Buyer.  Such Final Test Services shall be performed at Buyer’s expense in
accordance with the service charges schedule attached hereto as Exhibit H and in
accordance with AMMS standard terms and conditions.  Such Final Test Services
shall be performed with reasonable care and in accordance with AMMS’ best
practices, which in no case shall be lower than the standards AMMS applies in
connection with the Business as it is being conducted as of the Closing Date.
 
(c)  No Warranty.  With respect to Section 4.13(a)(i), no warranty whatsoever is
given by AMMS that an AMMS Installed Base Customer will remain with AMMS or that
AMMS will continue to serve such AMMS Installed Base Customer if AMMS considers,
in its absolute and reasonable discretion, that such AMMS Installed Base
Customer is not fulfilling its obligations under such AMMS Installed Base
Customer’s contract with AMMS.  In the event that AMMS refuses or discontinues
providing Customer Services to any AMMS Installed Base Customer, Seller shall
notify Buyer in writing within ten (10) business days.
 
(d) Purchase Option.  Buyer, at its sole discretion and upon delivery of written
notice to AMMS on or prior to the third anniversary of the Closing Date, shall
have the option to purchase all or a portion of the Customer Services from AMMS,
at a cash price to be determined by Buyer and AMMS.
 



--------------------------------------------------------------------------------


ARTICLE V
 
CONDITIONS TO THE CLOSING
 
5.1 Conditions to the Closing Relating to Buyer.  Buyer’s obligation to
consummate the transactions contemplated hereby is subject to the fulfillment,
prior to or at the Closing Date, of each of the following conditions:
 
(a) Representations, Warranties and Covenants.  All representations and
warranties of Sellers contained in this Agreement and qualified by the words
“material,” “material adverse effect” and similar phrases shall be true and
correct in all respects, and all representations and warranties of Sellers
contained in this Agreement that are not so qualified shall be true and correct
in all material respects, in each case, at and as of the date of this Agreement
and at and as of the Closing Date, except for those representations and
warranties that speak as of a particular date, which will continue to be true
and correct as of such date, and Sellers shall have performed and satisfied in
all material respects all agreements and covenants required hereby to be
performed by it prior to or on the Closing Date.
 
(b) Regulatory Consents, Authorizations, etc.  All consents, authorizations,
Orders and Approvals of, and filings and registrations with any Governmental
Entity or any other Person which are required for or in connection with the
execution and delivery of this Agreement and the consummation by each party
hereto of the transactions contemplated hereby, shall have been obtained or
made.
 
(c) Litigation; Other Events.  No Law shall have been enacted, entered, issued,
promulgated or enforced by any Governmental Entity, nor shall any Action be
pending or threatened, which questions the validity or legality of, or prohibits
or restricts or, if successful, would prohibit or restrict, the transactions
contemplated by this Agreement or would not permit the Business as presently
conducted to continue unimpaired following the Closing Date or which would have
any material adverse effect on the right or ability of Buyer to own, operate,
possess or transfer the Assets after the Closing.
 
(d) Deliveries.  The deliveries referred to in Section 1.12(a) shall have been
made.
 
(e) Material Changes.  Since May 31, 2008, there shall not have been any
material adverse change to the condition of the Assets.
 
(f) Conveyancing Documents; Release of Encumbrances.  Each Seller shall have
executed and delivered each of the applicable documents described in Section
1.12 hereof so as to effect the transfer and assignment to Buyer of all right,
title and interest in and to the Assets and each Seller shall have filed (where
necessary) and delivered to Buyer all documents necessary to release the Assets
from all Encumbrances which documents shall be in a form reasonably satisfactory
to Buyer.
 
5.2 Conditions to the Closing Related to Sellers.  Each Seller’s obligation to
consummate the transactions contemplated hereby is subject to the fulfillment,
prior to or at the Closing Date, of each of the following conditions:
 
(a) Representations, Warranties and Covenants.  All representations and
warranties of Buyer contained in this Agreement and qualified by the words
“material,” “material adverse effect” and similar phrases shall be true and
correct in all respects, and all representations and warranties of Buyer
contained in this Agreement that are not so qualified shall be true and correct
in all material respects, in each case, at and as of the date of this Agreement
and at and as of the Closing Date, except for those representations and
warranties that speak as of a particular date, which will continue to be true
and correct as of such date, and Buyer shall have performed and satisfied in all
material respects all agreements and covenants required hereby to be performed
by it prior to or on the Closing Date.
 
(b) Regulatory Consents, Authorizations, etc.  All consents, authorizations,
Orders and Approvals of, and filings and registrations with any Governmental
Entity or any other Person which are required for or in connection with the
execution and delivery of this Agreement and the consummation by each party
hereto of the transactions contemplated hereby, shall have been obtained or
made.
 
(c) Litigation; Other Events.  No Law shall have been enacted, entered, issued,
promulgated or enforced by any Governmental Entity, nor shall any Action be
pending or threatened, which questions the validity or legality of, or prohibits
or restricts or, if successful, would prohibit or restrict, the transactions
contemplated by this Agreement.
 
(d) Deliveries.  The deliveries referred to in Section 1.12(b) shall have been
made.
 

--------------------------------------------------------------------------------


ARTICLE VI
 
INDEMNITY
 
6.1 Survival of Indemnity.  The representations and warranties by Sellers set
forth in Article III hereof shall survive eighteen (18) months after the Closing
Date, provided that the representations and warranties contained in Section 3.7
(Tax Matters) and covenants and agreements relating to Taxes shall survive until
the expiration of the applicable statute of limitations plus ninety (90) days,
and the covenants and agreements of Sellers set forth in this Agreement shall
survive in accordance with their terms or, if no term is indicated, for eighteen
(18) months after the Closing Date.  A Claim with respect to a breach of a
representation or warranty or a breach or nonperformance of a covenant or
agreement may be brought only prior to the applicable expiration date.
 
6.2 Indemnification by Sellers.
 
(a) Sellers shall indemnify, save and hold harmless Buyer, its Affiliates and
their respective Representatives from and against any and all costs, losses,
Taxes, Liabilities, obligations, damages, lawsuits, judgments, settlements,
awards, deficiencies, claims, demands, expenses (including reasonable costs of
investigation and reasonable attorneys’ fees and expenses), interest, fines,
penalties, costs of mitigation, and other losses actually paid to third parties
(herein, “Damages”), incurred in connection with, arising out of, resulting from
or incident to (i) any breach of a representation or warranty of any Seller
contained in this Agreement; (ii) any breach of any covenant of any Seller
contained in this Agreement; (iii) the Ancillary Agreements; (iv) any Excluded
Asset or Excluded Liability; or (v) any claim related to, or any Action or Order
resulting from, any matter described on Section 3.11(b) of the Seller Disclosure
Schedule and attributable to any AMMS Product sold on or after to the Closing
Date regardless of how such Damages may arise (whether by joinder or
otherwise).  For the avoidance of doubt, in no case shall this Section 6.2 be
applicable for any Damages arising out of or related to Assumed Liabilities. The
term “Damages” as used in this Article VI is not limited to matters asserted by
third parties against any Seller or Buyer, but includes Damages incurred or
sustained by any Seller or Buyer in the absence of third party claims.  Payments
by Buyer of amounts for which Buyer is indemnified hereunder shall not be a
condition precedent to recovery.  Sellers’ obligation to indemnify Buyer shall
not limit any other rights, including without limitation rights of contribution,
which any Party may have under statute or common Law.
 
(b) Sellers shall not be liable for any Claims under Section 6.2(a) until the
aggregate amount due in respect of such Claims exceeds $50,000 (the
“Threshold”), provided only breaches giving rise to Damages of not less than
$10,000 shall be taken into account in computing such Threshold.  If such
aggregate amount exceeds $50,000, then Sellers shall be, jointly and severally,
only liable for the amount of such Claims exceeding the Threshold, provided,
however, in no event shall Sellers’ liability under Section 6.2(a) exceed
$1,000,000; provided, however, the foregoing limitations of liability in this
Section 6.2(b) shall not be applicable to Damages arising out of or related to
Excluded Assets or Excluded Liabilities.
 
(c) By exception to all provisions of Section 6.2(b) above, Sellers shall be
liable for any Claims under Section 6.2(a) above which are related directly or
indirectly to any breach of Sellers’ representation under Section 3.19 and for
the consequences of the application by a judge of the provisions related to the
European Acquired Rights Directive (2001/23/EC) and any applicable national
implementing legislation of any Member State of the European Union, in
particular Articles L1224-1 and L2261-14 of the French Labor Code, provided a
claim is made against Buyer or AMMS or its respective Affiliates within twelve
(12) months from the Closing Date.
 
(d) Regardless of any disclosure thereof or in connection therewith to Buyer and
by exception to all provisions of Section 6.2(b) above, Sellers shall indemnify
and hold Buyer harmless from and against any and all Damages suffered by Buyer
resulting from any claim related to, or any Action or Order resulting from, any
matter described on (i) Section 3.10 of the Seller Disclosure Schedule
regardless of how such Damages may arise (whether by joinder or otherwise), or
(ii) Section 3.11(b) of the Seller Disclosure Schedule that is attributable to
any AMMS Product sold before the Closing Date regardless of how such Damages may
arise (whether by joinder or otherwise) and provided such claim is brought
within eighteen (18) months of the Closing Date; provided, however, that
Sellers’ indemnity obligations under this Section 6.2(d) shall not be applicable
to the extent such claim, Action or Order is based on an infringement or other
claim attributable to Buyer’s modification of any AMMS Product.
 
(e) Notwithstanding anything to the contrary in this Agreement or in the
Ancillary Agreements, in no event shall Sellers be liable for indirect or
consequential damages (to include, without limitation, loss of profits or loss
of revenues but it being understood that, for purposes of Section 6.2(c) hereof,
salaries, compensation or other employment benefits shall not be considered
indirect or consequential damages and shall be comprised in Damages). All Claims
shall be measured net of any insurance recoveries received by Buyer in respect
of such Claim.
 
6.3 Indemnification by Buyer.
 
(a) The representations and warranties of Buyer set forth herein in Article II
hereof shall survive until the eighteen (18) month anniversary of the Closing
Date.  Buyer shall indemnify and save and hold harmless Sellers, its Affiliates
and their Representatives from and against any and all Damages incurred in
connection with, arising out of, resulting from or incident to (i) any breach of
any representation or warranty made by Buyer contained in this Agreement; (ii)
any breach of any covenant made by Buyer contained in this Agreement; (iii) the
Ancillary Agreements; or (iv) from and after the Closing, any Assumed
Liability.  For the avoidance of doubt, in no case shall this Section 6.3 be
applicable for any Damages arising out of or related to Excluded Assets or
Excluded Liabilities. Payments by a Seller of amounts for which such Seller is
indemnified hereunder shall not be a condition precedent to recovery.  Buyer’s
obligation to indemnify Sellers shall not limit any other rights, including
without limitation rights of contribution, which any Party may have under
statute or common Law.
 
(b) Buyer shall not be liable for any Claims under Section 6.3(a) until the
aggregate amount due in respect of such Claims exceeds Threshold, provided only
breaches giving rise to Damages of not less than $10,000 shall be taken into
account in computing such Threshold.  If such aggregate amount exceeds $50,000,
then Buyer shall be only liable for only the amount of such Claims exceeding the
Threshold, provided, however, in no event shall Buyer’s liability under Section
6.3(a) exceed $1,000,000; provided, however, the foregoing limitations of
liability in this Section 6.3(b) shall not be applicable to Damages arising out
of or related to Assumed Liabilities.
 
(c) Notwithstanding anything to the contrary in this Agreement or in the
Ancillary Agreements, in no event shall Buyer be liable for indirect or
consequential damages (to include, without limitation, loss of profits or loss
of revenues). All Claims shall be measured net of any insurance recoveries
received by Seller in respect of such Claim.
 
6.4 Determination of Indemnification.
 
The amount of any indemnification payable hereunder on account of Damages shall
be determined after reduction on account of:
 
(a) if and to the extent that the relevant Damages are due to a Party’s
negligence;
 
(b) if and to the extent that a Party or any of its Affiliate has received
recovery for the relevant Damages from any other Person (including under any
insurance policy); and
 
(c) if and to the extent that the relevant Damages arise or is increased as a
result of any voluntary act or omission of a Party after the Closing.
 
6.5 Procedure.
 
(a) Defense of Claims.  If a claim for Damages (a “Claim”) is to be made by a
Party entitled to indemnification (“Indemnified Party”) hereunder against the
Party from whom indemnification is sought (the “Indemnifying Party”), the Party
claiming such indemnification shall, subject to this Section 6.5, give written
notice (a “Claim Notice”) to the Indemnifying Party as soon as practicable after
the Party entitled to indemnification becomes aware of any fact, condition or
event which may give rise to Damages for which indemnification may be sought
under this Section 6.5.  If any lawsuit or enforcement action is filed against
any Party entitled to the benefit of indemnity hereunder, written notice thereof
shall be given to the Indemnifying Party as promptly as practicable (and in any
event within fifteen (15) calendar days after the service of the citation or
summons).  The failure of any Indemnified Party to give timely notice hereunder
shall not affect rights to indemnification hereunder, except to the extent that
the Indemnifying Party demonstrates actual damage caused by such failure.  After
such notice, if the Indemnifying Party shall acknowledge in writing to the
Indemnified Party that the Indemnifying Party shall be obligated under the terms
of its indemnity hereunder in connection with such lawsuit or action, then the
Indemnifying Party shall be entitled, if it so elects at its own cost, risk and
expense, (i) to take control of the defense and investigation of such lawsuit or
action, (ii) to employ and engage attorneys of its own choice to handle and
defend the same unless the named parties to such action or proceeding include
both the Indemnifying Party and the Indemnified Party and the Indemnified Party
has been advised in writing by counsel that there may be one or more legal
defenses available to such Indemnified Party that are different from or
additional to those available to the Indemnifying Party, in which event the
Indemnified Party shall be entitled, at the Indemnifying Party’s cost, risk and
expense, to separate counsel of its own choosing, and (iii) to compromise or
settle such Claim, which compromise or settlement shall be made only with the
written consent of the Indemnified Party, such consent not to be unreasonably
withheld; provided, however, that this sentence shall not apply to Claims
relating to Taxes.  If the Indemnifying Party fails to assume the defense of
such Claim within fifteen (15) calendar days after receipt of the Claim Notice,
the Indemnified Party against which such Claim has been asserted will (upon
delivering notice to such effect to the Indemnifying Party) have the right to
undertake, at the Indemnifying Party’s cost and expense, the defense, compromise
or settlement of such Claim on behalf of and for the account and risk of the
Indemnifying Party.  In the event the Indemnified Party assumes the defense of
the Claim, the Indemnified Party will keep the Indemnifying Party reasonably
informed of the progress of any such defense, compromise or settlement.  The
Indemnifying Party shall be liable for any previously approved settlement of any
action effected pursuant to and in accordance with this Section 6.5 and for any
final judgment (subject to any right of appeal), and the Indemnifying Party
agrees to indemnify and hold harmless the Indemnified Party from and against any
Damages by reason of such settlement or judgment.
 
(b) Cooperation.  The Indemnified Party shall cooperate in all reasonable
respects with the Indemnifying Party and such attorneys in the investigation,
trial and defense of such lawsuit or action and any appeal arising therefrom;
provided, however, that the Indemnified Party may, at its own cost, participate
in the investigation, trial and defense of such lawsuit or action and any appeal
arising therefrom.  For the avoidance of doubt, nothing contained in this
Section 6.5(b) shall affect the Indemnified Party’s right to employ and engage
separate counsel in accordance with Section 6.5(a)(ii).  The Parties shall
cooperate with each other in any notifications to insurers.
 
(c) Equitable Relief; No Waiver.  Nothing in this Agreement shall (i) limit the
right of any Party to seek specific performance of, or equitable relief with
respect to, another Party with respect to a breach of any covenant or agreement
set forth in this Agreement or (ii) be deemed a waiver by any Party to this
Agreement of any right or remedy which such Party may have at Law or in equity
based on any claim of fraud.
 
6.6 No Set-off.  Buyer and its Affiliates are not authorized at any time without
the prior written consent of AMMS, and Sellers and its Affiliates are not
authorized at any time without the prior written consent of Buyer, to set off
any amounts due or which may become due hereunder or under any agreement entered
into in connection with this Agreement or the Ancillary Agreements or the
transactions contemplated hereby or thereby, against any obligations which may
become due under this Article VI.
 



--------------------------------------------------------------------------------


ARTICLE VII
 
NON-COMPETE & NON-DISCLOSURE
 
7.1 Sellers Non-Compete.
 
(a)  As a material inducement to Buyer’s willingness to enter into and perform
this Agreement and to purchase the Assets and for the consideration to be paid
or provided to Sellers in connection with such purchase, each Seller agrees that
it and its controlled Affiliates will not Compete (as defined below), at any
time for three (3) years after the expiration of the obligations set forth in
Section 4.13 hereof (such period, the “Non-Competition Period”).  For purposes
of this Section 7.1, “Compete” means directly or indirectly, for its or own
benefit or as agent for another, participate in the ownership of (except as the
passive holder of less than five percent (5%) of the outstanding shares of any
class of a corporation whose stock is listed on any national or regional
securities exchange), or management or control of, any present or future
business enterprise that competes with the Business, or carry on activities
competing with the Business, as the same was conducted by AMMS as of the Closing
Date.  For the avoidance of doubt, immediately prior to the Closing Date, AMMS
shall cease all sales of AMMS Products to any AMMS Installed Base Customer or
any other Person; provided, however, that this Article VII is not intended to
prohibit AMMS or Buyer from benefiting from its rights or performing its
obligations pursuant to this Agreement or the Ancillary Agreements, including
without limitation, Section 4.13 hereof, and provided that this Article VII is
not intended to prevent any Affiliate of the Seller from carrying on activities
with competitors of Buyer, to the extent that those activities conducted by such
Affiliate of Seller do not compete with the Business.
 
(b) Sellers acknowledge and agree that the provisions of this Section 7.1 have
been specifically negotiated and carefully tailored with a view to preventing
the serious and irreparable injury that Buyer will suffer in the event any
Seller Competes during the Non-Competition Period, and is intended to assure
that Buyer receives the full value of the Assets and the Business, including its
goodwill, in consideration of the Purchase Price paid by Buyer
hereunder.  Sellers further acknowledge that a breach by any Seller of this
Section 7.1 will cause irreparable injury and damage to Buyer, the exact amount
of which would be difficult to ascertain, and that the remedies at Law for any
such breach would be inadequate.  Accordingly, if any Seller breaches this
Section 7.1, Buyer shall be entitled to injunctive relief without posting bond
or other security and Sellers shall not object thereto on the grounds that money
damages would be adequate; provided, however, that Buyer may elect, at its
option, to seek damages instead of injunctive relief by virtue of such breach.
 
(c) In the event that, despite the express agreement of Buyer and Sellers, any
provision of this Section 7.1 shall be determined by any court or other tribunal
of competent jurisdiction to be unenforceable for any reason whatsoever, the
parties agree that this Section 7.1 shall be interpreted to extend only over the
maximum period of time for which it may be enforceable, and/or over the maximum
geographical areas as to which it may be enforceable, and/or over the broadest
competitive activities as to which it may be enforceable, and/or to the maximum
extent in any and all other respects as to which it may be enforceable, all as
determined by such court or tribunal.
 
7.2 Mutual Non-Compete.  Each of the Parties agrees that it and its controlled
Affiliates will not Compete in the Field of Services (as defined below), at any
time during the Non-Competition Period.  For purposes of this Section 7.2,
“Compete in the Field of Services” means directly or indirectly, for such Party
or its own benefit or as agent for another, participate in the ownership of
(except as the passive holder of less than five percent (5%) of the outstanding
shares of any class of a corporation whose stock is listed on any national or
regional securities exchange), or management or control of any present or future
business enterprise that competes with the other Party in the Field of Services
as the same may be conducted by the other Party and its Affiliates as of the
Closing Date.  For the avoidance of doubt, this Article VII is not intended (i)
to prohibit Buyer from conducting the Business, including but not limited to
selling AMMS Products and providing Customer Services pursuant to Section 4.13
to the AMMS Installed Base Customers or any other Person or prohibit AMMS or
Buyer from benefiting from its rights or performing its obligations pursuant to
this Agreement or the Ancillary Agreements, including without limitation
providing Customer Services pursuant to Section 4.13 hereof and (ii) to prevent
any Affiliate of the Seller from conducting activities with competitors of
Buyer, to the extent that those activities do not compete in the Field of
Services.


7.3 Non-Disclosure.  In addition to AMMS’ obligations under the Confidentiality
Agreement, at all times from and after the Closing Date, Sellers shall keep
secret and retain in strictest confidence and shall not, except with the express
prior written consent of Buyer, directly or indirectly disclose, communicate or
divulge to any Person, or use for the benefit of any Person, any confidential or
proprietary information or material relating to Buyer’s or Seller’ operations or
businesses (including, but not limited to, the Business) which it may have
learned as an owner, stockholder, employee, officer or director of any Seller or
in connection with the negotiation of this Agreement.  Confidential or
proprietary information or material includes, without limitation, the following
types of information or material regarding Buyer, its direct or indirect
parents, Affiliates or related companies: proprietary data processing systems
and software; corporate information, including contractual arrangements, plans,
strategies, tactics, policies, resolutions, patent, copyright, trademark, and
trade name applications, designs, technologies, inventions, know-how, and any
litigation or negotiations; marketing information and methods, including sales
or product plans, products, product lines, proposed products, pricing policies,
fees, strategies, methods, vendors, customers, customer lists, prospects, or
market research data; financial information, including cost and performance
data, debt arrangements, equity structures, investors and holdings; operational
and scientific information, including trade secrets, technical information, and
personnel information, including personnel lists, resumes, personnel data, terms
of employment agreements, organizational structure, and performance evaluations
(collectively, “Proprietary Information”).  The restriction contained in the
preceding sentence shall not apply to any Proprietary Information to the extent
that (a) such information is or hereafter becomes generally available to the
public without a breach of this Agreement, (b) disclosure is made to a
Governmental Entity where it is necessary or appropriate to disclose such
information to such Governmental Entity having jurisdiction over the parties, or
(c) disclosure is otherwise required by Law.  To avoid confusion, the
restrictions set forth in this Section 7.3 apply to any disclosure by any Seller
of any information related to the terms of or existence of, or matters discussed
in the course of negotiating, this Agreement.
 

--------------------------------------------------------------------------------


ARTICLE VIII
 
MISCELLANEOUS
 
8.1 Termination.
 
(a) Termination Prior To Closing.  This Agreement may be terminated at any time
prior to Closing:
 
(i) by mutual written consent of Buyer and Sellers;
 
(ii) by Buyer or Sellers if the Closing shall not have occurred on or before
September 30, 2008 (the “Outside Date”); provided, however, that this provision
shall not be available to Buyer if Sellers have the right to terminate this
Agreement under clause (iv) of this Section 8.1(a), and this provision shall not
be available to Sellers if Buyer has the right to terminate this Agreement under
clause (iii) of this Section 8.1(a);
 
(iii) by Buyer if there is a material breach of any representation or warranty
set forth in Article III hereof or any covenant or agreement to be complied with
or performed by any Seller pursuant to the terms of this Agreement or the
failure of a condition set forth in Section 5.1 to be satisfied (and such
condition is not waived in writing by Buyer) on or prior to the Closing Date, or
the occurrence of any event which results or would result in the failure of a
condition set forth in Section 5.1 to be satisfied on or prior to the Closing
Date; provided that Buyer may not terminate this Agreement prior to the fifth
day following the occurrence of such failure if such failure is capable of being
cured and such Seller is using reasonable best efforts to cure such failure; or
 
(iv) by Sellers if there is a material breach of any representation or warranty
set forth in Article II hereof or of any covenant or agreement to be complied
with or performed by Buyer pursuant to the terms of this Agreement or the
failure of a condition set forth in Section 5.2 to be satisfied (and such
condition is not waived in writing by Sellers) on or prior to the Closing Date,
or the occurrence of any event which results or would result in the failure of a
condition set forth in Section 5.2 to be satisfied on or prior to the Closing
Date; provided that Sellers may not terminate this Agreement prior to the fifth
day following the occurrence of such failure if such failure is capable of being
cured and Buyer is using reasonable best efforts to cure such failure.
 
(b) In the Event of Termination Prior To Closing.  In the event of termination
prior to Closing of this Agreement:
 
(i) each Party will redeliver all documents, work papers and other material of
the other party relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to the party furnishing the same;
 
(ii) the provisions of the Confidentiality Agreement shall continue in full
force and effect; and
 
(iii) no Party hereto shall have any Liability to the other Parties to this
Agreement, except:
 
(A) as stated in subsections (i) and (ii) of this Section 8.1(b), or
 
(B) for any willful breach of this Agreement occurring prior to the proper
termination of this Agreement.
 
The foregoing provisions of this Section 8.1(b)(iii) shall not limit or restrict
the availability of specific performance or other injunctive relief to the
extent that specific performance or such other relief would otherwise be
available to a party hereunder.  The parties acknowledge that the provisions of
this Section 8.1 are an integral part of this Agreement and that without these
provisions the parties would not enter into this Agreement.
 
(c) Termination of Agreement After Closing.  This Agreement may be terminated at
any time after Closing:
 
(i) by mutual written consent of Buyer and Sellers;
 
(ii) by Buyer if there is a material breach of any covenant or agreement to be
complied with or performed by any Seller pursuant to the terms of this Agreement
after the Closing Date, including but not limited to Section 4.13 hereof;
provided that Buyer may not terminate this Agreement prior to the fifth day
following the occurrence of such failure if such failure is capable of being
cured and such Seller is using reasonable best efforts to cure such failure; or
 
(iii) by AMMS if there is a material breach of any covenant or agreement to be
complied with or performed by Buyer pursuant to the terms of this Agreement
after the Closing Date, including but not limited to Section 4.13 hereof,
provided that Sellers may not terminate this Agreement prior to the fifth day
following the occurrence of such failure if such failure is capable of being
cured and Buyer is using reasonable best efforts to cure such failure.
 
8.2 Notices.  All notices and other communications provided for herein shall be
in writing and shall be deemed to have been duly given when delivered personally
or when sent by telex, telecopy or other electronic or digital transmission
method (including, but not limited to, in portable document format by electronic
mail) or three (3) business days after being mailed by registered or certified
mail, return receipt requested, postage prepaid, to the party to whom it is
directed or one (1) business day after being sent via a nationally recognized
courier service for next business day delivery, to the party to whom it is
directed:
 
If to Buyer, to:


Tegal Corporation
2201 South McDowell Boulevard
Petaluma, CA 94954
Attention:  Thomas R. Mika, Chairman, President & Chief Executive      Officer
Facsimile:  +1.707.763.0415


With copies to:


Latham & Watkins LLP
140 Scott Drive
Menlo Park, California 94025
Attention:  Robert Phillips
Facsimile:  +1.650.463.2600


If to Sellers, to:


Alcatel Micro Machining Systems
98, avenue de Brogny – BP 2069
74009 Annecy Cedex, France
Attention:  Gilbert Bellini, President
Facsimile:  +33(4).50.65.76.44


and


Alcatel Lucent
Legal Department
54, rue La Boétie 75008 Paris, France
Attention: Pascal REMY
Facsimile: +33 (1).40.76.14.81


or for any party, at such other address as such party shall have specified in
writing to each of the others in accordance with this Section 8.2.
 
8.3 Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but such counterparts together shall
constitute one and the same instrument.
 
8.4 Section Headings.  The section headings of this Agreement are for
convenience of reference only and shall not be deemed to limit or affect any of
the provisions hereof.
 
8.5 Amendments; No Waivers.  
 
(a) Any provision of this Agreement may be waived or amended if, and only if,
such amendment or waiver is in writing and signed by each of the parties hereto.
 
(b) No failure by any party hereto to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement, or to exercise any
right or remedy consequent upon a breach hereof, shall constitute a waiver of
any such breach or any other covenant, duty, agreement or condition hereof.
 
8.6 Entire Agreement; No Assignment.  This Agreement (including the Exhibits
hereto, Seller Disclosure Schedule and any amendments hereto), the Ancillary
Agreements and the Confidentiality Agreement (a) constitute the entire agreement
and understandings of the parties hereto and supersedes all prior agreements and
understandings, both written and oral, among the parties hereto with respect to
the subject matter hereof including, without limitation, the letter of intent
dated June 6, 2008, (b) are not intended to confer upon any other Person any
rights or remedies hereunder, and (c) this Agreement shall not be assigned, by
operation of Law or otherwise prior to the Closing.  In the case of any
conflict  between this Agreement and the bill of sale to be delivered by Sellers
to Buyer in accordance with Section 1.12(a)(ii) of this Agreement, the terms of
this Agreement shall prevail.
 
8.7 No Third Party Beneficiaries.  Neither any Seller nor Buyer intends for this
Agreement or the Ancillary Agreements to create any rights or obligations except
as between Sellers and Buyer, and no other Person shall be treated as
third-party beneficiaries hereunder or thereunder.
 
8.8 Governing Law.  This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York (without regard to the choice
of Law provisions thereof).
 
8.9 Severability.  If it is determined by a court of competent jurisdiction that
any provision of this Agreement is invalid under applicable Law, such provision
shall be ineffective only to the extent of such invalidity, without invalidating
the remainder of this Agreement.
 
8.10 Cumulative Remedies.  All rights and remedies of either party hereto are
cumulative of each other and of every other right or remedy such party may
otherwise have at Law or in equity, and the exercise of one or more rights or
remedies shall not prejudice or impair the concurrent or subsequent exercise of
other rights or remedies.
 
8.11 Arbitration.  THE PARTIES HERETO AGREE THAT ANY DISPUTE, CONTROVERSY OR
CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR BREACH THEREOF
(“DISPUTE”), SHALL BE SUBJECT TO A MANDATORY PERIOD OF THIRTY (30) DAYS DURING
WHICH THE PARTIES SHALL (I) EACH APPOINT ONE OR MORE REPRESENTATIVES AND (II)
THE REPRESENTATIVES SHALL MEET IN A TIMELY MANNER FOR THE PURPOSE OF ATTEMPTING
TO RESOLVE THE DISPUTE.  THE REPRESENTATIVES SHALL NEGOTIATE IN GOOD FAITH TO
RESOLVE THE DISPUTE WITHOUT RESORT TO FORMAL PROCEEDINGS.  DURING THE COURSE OF
SUCH NEGOTIATIONS, THE PARTIES SHALL COMPLY WITH ALL REASONABLE REQUESTS FOR
ACCESS TO RELEVANT INFORMATION.  FORMAL PROCEEDINGS FOR THE ARBITRATION OF SUCH
DISPUTE MAY NOT BE COMMENCED UNTIL THE EXPIRATION OF THE FOREGOING MANDATORY
THIRTY- (30)-DAY PERIOD.  BOTH PARTIES SHALL CONTINUE TO PERFORM THEIR
RESPECTIVE OBLIGATIONS HEREUNDER DURING THE NEGOTIATIONS BY REPRESENTATIVES
ATTEMPTING TO RESOLVE THE DISPUTE.  FOLLOWING THE EXPIRATION OF THE MANDATORY
THIRTY- (30)-DAY PERIOD PROVIDED IN SECTION 9.11 (A) HEREOF, ANY UNRESOLVED
DISPUTE SHALL BE SETTLED BY ARBITRATION UNDER THE RULES OF CONCILIATION AND
ARBITRATION OF THE INTERNATIONAL CHAMBER OF COMMERCE, BY ONE OR MORE ARBITRATORS
APPOINTED IN ACCORDANCE WITH SUCH RULES. THE ARBITRATION SHALL TAKE PLACE IN
GENEVA (SWITZERLAND) IN ENGLISH.
 

--------------------------------------------------------------------------------


ARTICLE IX
 
DEFINITIONS
 
9.1 General.  
 
For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires,
 
(a) The terms defined in this Article IX have the meanings assigned to them in
this Article IX and include the plural as well as the singular,
 
(b) All accounting terms not otherwise defined herein have the meanings assigned
under GAAP,
 
(c) All references in this Agreement to designated “Articles,” “Sections” and
other subdivisions are to the designated Articles, Sections and other
subdivisions of the body of this Agreement,
 
(d) Pronouns of either gender or neuter shall include, as appropriate, the other
pronoun forms, and
 
(e) The words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision.
 
9.2 Definitions.  As used in this Agreement and the Exhibits and Schedules
delivered pursuant to this Agreement, the following definitions shall apply.  
 
“Action” means any action, complaint, petition, investigation, suit or other
proceeding, whether civil or criminal, in Law or in equity, or before any
arbitrator or Governmental Entity.
 
“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person.
 
“Agreement” means this Agreement by and among Buyer and Sellers, as amended or
supplemented together with all Exhibits and Schedules attached or incorporated
by reference.
 
“Alcatel” has the meaning set forth in the preamble to this Agreement.
 
“Alcatel Assets” has the meaning set forth in Section 1.2 of  this Agreement.
 
“Alcatel Lucent Group” means Alcatel Lucent and its Subsidiaries.
 
“Alcatel Lucent Intellectual Property Agreement” means the intellectual property
transfer and license agreement, dated as of the Closing Date, substantially in
the form attached hereto as Exhibit F.
 
“Alcatel Lucent Intellectual Property and Standards Group” means those members
of the Alcatel Lucent Intellectual Property and Standards Law Group who oversee,
review or regularly deal with intellectual property related legal matters.
 
“Allocation” has the meaning set forth in Section 1.9(a) hereof.
 
“Allocation Schedule” has the meaning set forth in Section 1.9(a) hereof.
 
“AMMS” has the meaning set forth in the preamble to this Agreement.
 
“AMMS Assets” has the meaning set forth in Section 1.1(e) of this Agreement
 
“AMMS Products” means those Products that are manufactured on behalf of and
marketed by AMMS or its Affiliates as of  the Closing Date, the list of which is
attached as Schedule 9.2(a).
 
“AMMS Installed Base Customers” means customers of AMMS that have purchased or
agreed to purchase AMMS Products at any time prior to the Closing Date.
 
“AMMS Intellectual Property” has the meaning set forth in Section 1.1(c) of this
Agreement
 
“Ancillary Agreements” means the Trademark License Agreement, the Intellectual
Property Agreement and the Preferred Supplier Agreement.
 
“Approval” means any approval, authorization, consent, qualification or
registration, or any waiver of any of the foregoing, required to be obtained
from, or any notice, statement or other communication required to be filed with
or delivered to, any Governmental Entity or any other Person.
 
“Associate” of a Person means (a) a corporation or organization (other than any
Seller or a party to this Agreement) of which such Person or any Associate is an
officer, director or partner or is, directly or indirectly, the beneficial owner
of ten percent (10%) or more of any class of Equity Securities, (b) any trust or
other estate in which such Person or any Associate has a substantial beneficial
interest or as to which such Person serves as trustee or in a similar capacity,
and (c) any relative or spouse of such Person or any relative of such spouse who
has the same home as such Person.
 
“Asset Sale” means the sale by Sellers and the purchase by Buyer of the Assets
pursuant to the terms hereof.
 
“Assets” has the meaning set forth in Section 1.2 of this Agreement.
 
“Assumed Liabilities” shall mean Liabilities arising after the Closing Date in
connection with the ownership of the Assets.
 
“AVTF” shall mean Alcatel Vacuum Technology France, a French corporation.
 
“Balance Sheet” shall mean the audited balance sheet as of December 31, 2007.
 
“Books and Records” means (a) all records and lists of each Seller pertaining to
the Assets, (b) all records and lists pertaining to the Business, customers,
suppliers or personnel of AMMS, (c) all product, business and marketing plans of
AMMS, and (d) all books, ledgers, files, reports, plans, drawings and operating
records of every kind maintained by AMMS, but excluding the originals (but not
copies) of AMMS’ Statuts, corporate seals, minute books, stock books and other
corporate or comparable organizational records having to do with the
organization and capitalization of AMMS and all income Tax records.
 
“Business” means the business of developing, manufacturing and selling the AMMS
Products, as conducted by the Sellers as at the Closing Date.
 
 “Business Documentation” has the meaning set forth in Section 1.1(d) hereof.
 
“Business Intellectual Property” has the meaning set forth in Section 1.1(c)
hereof.
 
“Business Tax” means taxe professionnelle as governed by Articles 1447 et seq.
of the French Tax Code (Code général des impôts).


“Buyer” has the meaning set forth in the preamble to this Agreement.
 
“Buyer Common Stock” means the common stock, par value $0.01, per share of
Buyer.
 
“Buyer SEC Documents” has the meaning set forth in Section 2.9 hereof.
 
“Claim” has the meaning set forth in Section 6.5(a) hereof.
 
“Claim Notice” has the meaning set forth in Section 6.5(a) hereof.
 
“Closing” means the consummation of the Asset Sale and the other transactions
contemplated by this Agreement.
 
“Closing Date” has the meaning set forth in Section 1.11 hereof.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the applicable regulations thereunder.
 
“Compete” has the meaning set forth in Section 7.1(a) hereof.
 
“Compete in the Field of Services” has the meaning set forth in Section 7.2
hereof.
 
“Confidentiality Agreement” means that certain Mutual Non-Disclosure Agreement,
dated April 27, 2008, by and between Buyer and AMMS.
 
“Contract” means any agreement, arrangement, bond, insurance policy, commitment,
franchise, indemnity, indenture, instrument, lease, license, insurance policy or
understanding, whether or not in writing.
 
“Customer Services” has the meaning set forth in Section 4.13(a) hereof.
 
“Damages” has the meaning set forth in Section 6.2(a) hereof.
 
“Default” means (a) a breach of or default under any Contract, (b) the
occurrence of an event that with the passage of time or the giving of notice or
both would constitute a breach of or default under any Contract, or (c) the
occurrence of an event that with or without the passage of time or the giving of
notice or both would give rise to a right of termination, renegotiation or
acceleration under any Contract.
 
“Delivered Shares” has the meaning set forth in Section 1.7(b) hereof.
 
“Designated Licensed Patent” means the following  Patent family (known as ALU
ref.104381 METHODE ET APPAREILLAGE DE GRAVURE ANISOTROPE DU SILICIUM PERMETTANT
D'OBTENIR DES MOTIFS A HAUT FACTEUR D'ASPECT): French patent application N° FR
0200032, International patent application N° PCT/FR2002/04588, European patent
application N° EP 02806334.5 and Japanese patent application N° JP 2003-560972.
 
 “Designee” has the meaning set forth in Section 4.12(a) hereof.
 
“Dispute” has the meaning set forth in Section 8.11 hereof.
 
“Encumbrance” means any claim, charge, easement, encumbrance, lease, covenant,
security interest, mortgage, lien, option, pledge, rights of others, restriction
(whether on voting, sale, transfer, disposition or otherwise), or other
encumbrance whatsoever, whether imposed by agreement, understanding, Law, equity
or otherwise, except for any restrictions on transfer generally arising under
any applicable federal or state securities Law.
 
“Equity Securities” means any capital stock or other equity interest or any
securities convertible into or exchangeable for capital stock or any other
rights, warrants or options to acquire any of the foregoing securities.
 
“Excluded Assets”, notwithstanding any other provision of this Agreement, means
all assets and properties of the Sellers other than the Assets, including
without limitation Contracts in effect at the Closing, book orders as of the
Closing Date and the maintenance and support of the AMMS Installed Base
Customers as of the Closing Date.
 
“Excluded Liabilities” has the meaning set forth in Section 1.6 hereof.
 
“Expenses” includes all reasonable out-of-pocket expenses (including, without
limitation, all fees and expenses of counsel, accountants, investment bankers,
experts and consultants to a party hereto and its affiliates) incurred by a
party or on its behalf in connection with or related to the authorization,
preparation, negotiation, execution and performance of this Agreement and the
transactions contemplated hereby.
 
“Extended Transition Period” has the meaning set forth in Section 4.10.
 
“Field of Services” means the development, manufacturing and sale of capital
equipment for semiconductor or MEMS processing supplied to third-parties.
 
“Final Test Services” means providing system-level functional tests to verify
performance of the Products against published specifications for process control
and material handling and calibration of all analog set-points versus actual
performance, as well as a system burn-in under simulated process conditions, and
are performed on the Products prior to shipment to the Customer.
 
“GAAP” means accounting principles generally accepted in France.
 
“Governmental Entity” means any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state or local,
domestic or foreign.
 
“Indebtedness” means the outstanding principal balance of, and any accrued and
unpaid interest, fees and other amounts (including any prepayment penalties)
payable by any Seller on any indebtedness (including, without limitation,
promissory notes, loans, agreements, indentures, evidences of indebtedness,
letters of credit and guarantees) to any bank or other financial institution or
other financing source, or other unaffiliated lender (including any lessor on a
capital lease), any other outstanding obligations (including bank overdrafts) of
any Seller to any bank or other financial institution or other financing source,
or other unaffiliated lender (including any lessor on a capital lease) as of the
Closing Date (not including any trade payables), and the outstanding principal
balance of, and any accrued and unpaid interest, fees and other amounts payable
on, any Seller’s notes payable and any other obligations to any stockholder,
former stockholder or any Affiliate or Associate of any Seller as of the Closing
Date.
 
“Indemnified Party” has the meaning set forth in Section 6.5(a) hereof.
 
“Indemnifying Party” has the meaning set forth in Section 6.5(a) hereof.
 
“Intellectual Property” means all of the following intellectual property rights:
(i)  patents, pending and filed patent applications, and patent disclosures,
together with all provisionals, reissue patents, continuations,
continuations-in-part and divisions thereof (“Patents”), (ii) trademarks,
including goodwill associated therewith, (iii)  copyrights and copyright
applications, (iv) trade secrets and other confidential and non-public business
or technical information, including research and development data, records and
reports, know-how, manufacturing and production processes and techniques,
specifications, designs, drawings, (v) all copies and tangible embodiments of
the foregoing (in whatever form or medium), and (vi) and the right to sue for
any past, present or future claims or causes of action arising out of or related
to any infringement or misappropriation of any of the foregoing, and the right
to obtain legal and/or equitable relief therefore.
 
“Intellectual Property Rights” has the meaning set forth in Section 3.11(a)
hereof.
 
“IRS” means the United States Internal Revenue Service or any successor.
 
“Knowledge” shall mean, with respect to an entity, the knowledge of the key
executive officers of that entity after reasonable inquiry, and with respect to
an individual, the actual knowledge of that individual after reasonable inquiry.
 
“Law” means any constitutional provision, laws, statutes, ordinances,
regulations, rules, notice requirements, court decisions, agency guidelines,
interpretations, principles of law and Orders of any Governmental Entity,
including without limitation environmental laws, energy, motor vehicle safety,
public utility, zoning, building and health codes, occupational safety and
health and laws respecting employment practices, employee documentation, terms
and conditions of employment and wages and hours.
 
“Lock-up” has the meaning set forth in Section 1.12(e)(i) hereof.
 
“Loss” means any action, cost, damage, disbursement, expense, liability, loss,
deficiency, diminution in value, obligation, penalty or settlement of any kind
or nature, whether foreseeable or unforeseeable, including but not limited to,
interest or other carrying costs, penalties, legal, accounting and other
professional fees and expenses incurred in the investigation, collection,
prosecution and defense of claims and amounts paid in settlement, that may be
imposed on or otherwise incurred or suffered by the specified Person.
 
“MEMS” means micro-electrical mechanical systems.
 
“Non-Competition Period” has the meaning set forth in Section 7.1(a) hereof.
 
“Order” means any decree, injunction, judgment, order, ruling, assessment or
writ of any Governmental Entity.
 
“Outside Date” has the meaning set forth in Section 8.1(a)(ii) hereof.
 
“Party” has the meaning set forth in the preamble to this Agreement.
 
“Patents” has the meaning set forth in Section 9.2 hereof.
 
“Permit” means any license, permit, franchise, certificate of authority,
Approval or any waiver of the foregoing, required to be issued by any
Governmental Entity.
 
“Permitted Encumbrances” means (i) statutory liens for Taxes not yet due,
(ii) assessments, governmental charges or levies or the Encumbrances of
materialmen, carriers, landlords and like Persons, all of which are in relation
to sums that are not yet due and payable, (iii) Encumbrances that will be
released and discharged at or prior to the Closing, (v) Encumbrances that are
not material in amount or do not materially detract from the value of or
materially impair the existing use of the property affected by such
Encumbrances,  (vi) workers or unemployment compensation liens arising in the
ordinary course of business consistent with past practices, and (vii) all
non-exclusive licenses granted by any of the Sellers or their respective
Affiliates prior to the Closing Date.
 
“Person” means an association, a corporation, an individual, a partnership, a
trust, a firm or any other entity, group or organization, including a
Governmental Entity.
 
“Plan” means any retirement, pension, profit-sharing, money purchase, deferred
compensation, incentive compensation, bonus, stock option, stock purchase,
severance pay, unemployment benefit, vacation pay, savings, medical, dental,
post-retirement medical, accident, disability, weekly income, salary
continuation, health, life or other insurance, fringe benefit, or other employee
benefit plan, program, agreement, or arrangement maintained or contributed to by
any Seller or such Seller’s Affiliates.
 
“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date and that portion of any Straddle Period ending on the Closing Date.
 
“Preferred Supplier Agreement” means the preferred supplier agreement, dated as
of the Closing Date, substantially in the form attached hereto as Exhibit G.
 
“Products” means (i) single wafer etching capital equipment based on the use of
Inductively Coupled Plasma (ICP sources, and (ii) Low Temperature Plasma
Enhanced Chemical Vapor Deposition (LT-PECVD) capital equipment.  For the
avoidance of doubt, the Products shall not include Physical Vapor Deposition
(PVD) equipments.
 
“Property Taxes” means all real property Taxes, personal property Taxes and
similar ad valorem Taxes.
 
“Proprietary Information” has the meaning set forth in Section 7.3 hereof.
 
“Purchase Price” has the meaning set forth in Section 1.7(a) hereof.
 
“Registered Patented Business IP” has the meaning set forth in Section 3.11(a)
hereof.
 
“Representative” means any officer, director, principal, attorney, advisor,
agent, employee or other representative.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Seller” has the meaning set forth in the preamble to this Agreement.
 
“Seller Disclosure Schedule” means Seller Disclosure Schedule dated the date
hereof and delivered by Sellers to Buyer and annexed hereto.  The Sections of
Seller Disclosure Schedule shall be numbered to correspond to the applicable
Section of this Agreement and, together with all matters under such heading,
shall be deemed to qualify only that section.
 
“Straddle Period” means any Tax period beginning before or on and ending after
the Closing Date.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other organization, whether incorporated or
unincorporated, of which such Person or any other subsidiary of such Person
beneficially owns a majority of the voting or equity securities.
 
“Takeover Proposal” means any proposal or offer from any Person (other than
Buyer and its Affiliates) providing for any: (a) acquisition (whether in a
single transaction or a series of related transactions) of the Assets or the
Business, or (b) merger, consolidation, share exchange, business combination,
recapitalization or similar transaction involving any Seller, in each case,
other than the Asset Sale.
 
“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security, unemployment, escheat,
disability, real property, personal property, sales, use, transfer,
registration, ad valorem, value added, alternative or add-on minimum or
estimated tax or other tax of any kind whatsoever, including any interest,
penalty or addition thereto, whether disputed or not and including any
obligation to indemnify or otherwise assume or succeed to the Tax liability of
any other Person.
 
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Threshold” has the meaning set forth in Section 6.2(b).
 
“Total Shares Outstanding” means the number of shares of Buyer Common Stock
issued and outstanding as of the date of such calculation, including for the
purposes of this Agreement, the Delivered Shares issuable to AMMS pursuant to
this Agreement and excluding for the purposes of this Agreement, any securities
convertible into or exchangeable for shares of Buyer Common Stock or any other
rights, warrants or options to acquire any of the foregoing securities.
 
“Transfer Taxes” shall have the meaning given in Section 1.8(a).
 
“Trademark License Agreement” means the trademark license agreement, dated as of
the Closing Date, substantially in the form attached hereto as Exhibit E.
 
“Transition Period” has the meaning set forth in Section 4.10.
 
“Transition Team” has the meaning set forth in Section 4.10.
 
“VAT” means value added taxes.
 
* * *
 

 


 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written:
 
                                ALCATEL MICRO MACHINING SYSTEMS, a French
corporation
 
                                By     /s/ Gilbert Bellini
                                Name: Gilbert Bellini
                                Title:  President
 
                                ALCATEL LUCENT, a French corporation
 
                                By:     /s/ Hubert de Pesquidoux
                                Name:  Hubert de Pesquidoux
                                Title: Chief Financial Officer
 
                                TEGAL CORPORATION, a Delaware corporation
 
                                By:     /s/  Thomas R. Mika
                                Name:  Thomas R. Mika
                                Title:    President and Chief Executive Officer
 


 


 

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT




 
 
 
 




--------------------------------------------------------------------------------


 
 
 
Schedules
 
Seller Disclosure Schedule
 
Allocation Schedule
 
Schedule 9.2(a) (AMMS Products)
 
Schedule 9.2(b) (Installed Base AMMS Customers)
 
Exhibits
 
 
 
A
Form of Bill of Sale

 
 
 
B
Budget for Extended Transition Period

 
 
 
C
Budget for Applications and/or Process Development Activities

 
 
 
D
Inventory of Subassemblies and Systems

 
 
 
E
Trademark License Agreement

 
 
 
F
Intellectual Property Agreement

 
 
 
G
Preferred Supplier Agreement

 
 
 
H
Customer Services and Final Test Services Schedule

 





